 

 

Case 7:19-cv-09943-PMH Document 2 Filed 10/25/19 Page 1 of 120

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RICKY KAMDEM-OQUAFFO

 

 

19, CV 9943

(Include case number if one has been
assigned}

Write the full name of each plaintiff.

 

-against-

BALCHEM CORPORATION, GIDEON OENGA,
BOB MINIGER,_ RENEE McCOMB, THEODORE —
HARRIS, JOHN KUEHNER, TRAVIS LARSEN,
MICHAEE SESTRICK JOHNHANE DOES ———

Do you want a jury trial?
Yes LINo

 

Write the full name of each defendant. The names listed
above must be identical to those contained in Section I.

EMPLOYMENT DISCRIMINATION COMPLAINT

 

NOTICE

The public can access electronic court files. For privacy and security reasons, papers filed with
the court should therefore not contain: an individual's full social security number or full birth
date; the full name of a person known to be a minor; or a complete financial account number. A
filing may include only: the last four digits of a social security number; the year of an individual's
birth; a minor’s initials; and the last four digits of a financial account number. See Federal Rule
ose of Civil Procedure 5.2.

 

 

 

 

 

 

 

 

ECEIVE )
ocr 25 zo |f
/PRO SE OFFICE

 

 

 

 

 

Rev. 3/24/17
a

Case 7:19-cv-09943-PMH Document 2 Filed 10/25/19 Page 2 of 120

I. PARTIES

A. Plaintiff Information

Provide the following information for each plaintiff named in the complaint. Attach additional
pages if needed.

Ricky Kamdem-Quaffo | tot

First Name Middle Initial Last Name * |

86 Bayard Street # 381

 

 

 

 

Street Address

Middlesex NJ 08903
County, City State Zip Code
732 763 8622 rickykamer@gmail.com
Telephone Number Email Address {if available)

B. Defendant Information

To the best of your ability, provide addresses where each defendant may be served. If the
correct information is not provided, it could delay or prevent service of the complaint on the
defendant. Make sure that the defendants listed below are the same as those listed in the
caption, (Proper defendants under employment discrimination statutes are usually employers,
labor organizations, or employment agencies.) Attach additional pages if needed.

Defendant 1: Balchem Corporation

Name
52 Sunrise Park Road

Address where defendant may be served
New Hampton NY 10958
County, City State Zip Code

 

 

 

Defendant2: See Additional Complaint Pages Attached For All Other Defendants
Name

 

Address where defendant may be served

 

County, City State Zip Code

Page 2
 

 

eee. aw
Case 7:19-cv-09943-PMH Document 2 Filed 10/25/19 Page 3 of 120

Defendant 3: |

 

Name |

 

Address where defendant may be served

 

County, City State Zip Code

Il. PLACE OF EMPLOYMENT

The address at which I was employed or sought employment by the defendant(s) is:
Balchem Corporation

 

 

 

Name
86 Bayard Street # 381
Address
New Hampton NY 10958
County, City State Zip Code

Hl. CAUSE OF ACTION

A. Federal Claims

This employment discrimination lawsuit is brought under (check only the options below
that apply in your case):

x] Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e to 2000e-17, for
employment discrimination on the basis of race, color, religion, sex, or national
origin

The defendant discriminated against me because of my (check only those that
apply and explain):

[ race:

 

color:

 

 

SEX:

 

O
[x] religion: Muslim Creed/Religion and Plaintiffs Practice/Observance thereof
O

national origin:

 

Page 3
 

 

Case 7:19-cv-09943-PMH Document 2. Filed 10/25/19 Page 4 of 120

L] 42 U.S.C. § 1981, for intentional employment discrimination on the basis of race

My race is:

 

L] Age Discrimination in Employment Act of 1967, 29 U.S.C. §§ 621 to 634, for
employment discrimination on the basis of age (40 or older)

I was born in the year:

 

L] Rehabilitation Act of 1973, 29 U.S.C. §§ 701 to 796, for employment
discrimination on the basis of a disability by an employer that constitutes a
program or activity receiving federal financial assistance

My disability or perceived disability is:

 

CL] Americans with Disabilities Act of 1990, 42 U.S.C. §§ 12101 to 12213, for
employment discrimination on the basis of a disability

My disability or perceived disability is:

 

() Family and Medical Leave Act of 1993, 29 U.S.C. §§ 2601 to 2654, for
employment discrimination on the basis of leave for qualified medical or family
reasons

B. Other Claims
In addition to my federal claims listed above, I assert claims under:

[x] New York State Human Rights Law, N.Y. Exec. Law §§ 290 to 297, for
employment discrimination on the basis of age, race, creed, color, national
origin, sexual orientation, military status, sex, disability, predisposing genetic
characteristics, marital status

L] New York City Human Rights Law, N.Y. City Admin. Code §§ 8-101 to 131, for
employment discrimination on the basis of actual or perceived age, race, creed,
color, national origin, gender, disability, marital status, partnership status,
sexual orientation, alienage, citizenship status

C) Other (may include other relevant federal, state, city, or county law):
Tortuous Interferences

 

Page 4
 

Case 7:19-cv-09943-PMH Document 2 Filed 10/25/19 Page 5 of 120

IV. STATEMENT OF CLAIM

A. Adverse Employment Action

The defendant or defendants in this case took the following adverse employment
actions against me (check only those that apply):

[x] did not hire me
terminated my employment
did not promote me

did not accommodate my disability

kK O & &

provided me with terms and conditions of employment different from those of
similar employees

[x]

retaliated against me

[x]

harassed me or created a hostile work environment

&] other (specify): Tortuous Interferences

 

 

B. Facts

State here the facts that support your claim. Attach additional pages if needed. You should
explain what actions defendants took (or failed to take) because of your protected
characteristic, such as your race, disability, age, or religion. Include times and locations, if
possible. State whether defendants are continuing to commit these acts against you.

Please see Additional Complaint Pages attached.

 

 

 

 

 

 

 

As additional support for your claim, you may attach any charge of discrimination that you filed
with the U.S. Equal Employment Opportunity Commission, the New York State Division of
Human Rights, the New York City Commission on Human Rights, or any other government
agency.

Page 5
Case 7:19-cv-09943-PMH Document 2 Filed 10/25/19 Page 6 of 120

V. ADMINISTRATIVE PROCEDURES

For most claims under the federal employment discrimination statutes, before filing a lawsuit,
you must first file a charge with the U.S. Equal Employment Opportunity Commission (EEOC)
and receive a Notice of Right to Sue.

Did you file a charge of discrimination against the defendant(s) with the EEOC or any
other government agency?

x] Yes (Please attach a copy of the charge to this complaint.)
When did you file your charge? See Complaint ATTACHMENT A

 

L] No
Have you received a Notice of Right to Sue from the EEOC?
[xl Yes (Please attach a copy of the Notice of Right to Sue.)
What is the date on the Notice? 07/23/2019

 

When did you receive the Notice? 07/27/2019

 

[1 No

VI. RELIEF
The relief I want the court to order is (check only those that apply):
x] direct the defendant to hire me
direct the defendant to re-employ me
direct the defendant to promote me
direct the defendant to reasonably accommodate my religion

direct the defendant to reasonably accommodate my disability

zk O & & sl

direct the defendant to (specify) (if you believe you are entitled to money
damages, explain that here)

 

 

 

 

Page 6
 

Case 7:19-cv-09943-PMH Document 2 Filed 10/25/19 Page 7 of 120

VII. PLAINTIFF’S CERTIFICATION oN

By signing below, I certify to the best of my knowledge, information, and belief that:

(1) the complaint is not being presented for an improper purpose (such as to harass,
cause unnecessary delay, or needlessly increase the cost of litigation); (2) the claims are
supported by existing law or by a nonfrivolous argument to change existing law; (3) the
factual contentions have evidentiary support or, if specifically so identified, will likely
have evidentiary support after a reasonable opportunity for further investigation or
discovery; and (4) the complaint otherwise complies with the requirements of Federal
Rule of Civil Procedure 11.

I agree to notify the Clerk's Office in writing of any changes to my mailing address. I
understand that my failure to keep a current address on file with the Clerk's Office may
result in the dismissal of my case.

Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP applicatio

 
  

 

 

 

 

 

 

 

10/21/2019
Dated Plaintiff's Signature —
Ricky Kamdem-Ouaffo
First Name Middle Initial Last Name
86 Bayard Street # 381
Street Address
New Brunswick NJ 08901
County, City State Zip Code
732 763 8622 rickykamer@gmail.com
Telephone Number Email Address (if available}

I have read the attached Pro Se (Nonprisoner) Consent to Receive Documents Electronically:
Yes ONo

If you do consent to receive documents electronically, submit the completed form with your
complaint. If yeu do not consent, please do not attach the form.

Page 7
en

Case 7:19-cv-09943-PMH Document 2. Filed 10/25/19 Page 8 of 120

 

ATTACHMENT A
a
Case 7:19-cv-09943-PMH Document 2 Filed 10/25/19 Page 9 of 120.

 

U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

New York District Office
33 Whitehall Street, 5"" Floor
New York, NY 10004-2112
For General Information: (800) 669-4000

 

Holly M. Woodyard TTY: (800)-669-6820
State/Local Program Manager District Office: (212) 336-3620
Phone (212) 336-3766 General FAX: (212) 336-3625

Fax (212) 336-3625

July 23, 2019

Ricky Kamdem-Ouaffo
P.O. Box 381
New Brunswick, NJ 08903

Re: EEOC Charge Nos. 16G-2018-01267
Ricky Kamdem-Ouaffo v. Balchemn Corp.

Dear Mr. Khaleel:

Our records show that the dismissal and notice of right to suc letters for the above charge was
mailed by the Equal Employment Opportunity Commission (EEOC) on August 1, 2018. You
stated that you never received the notices. The record also shows that due to clerical error, your
dismissal and notice of right to sue letter was mailed to the wrong address.

Enclosed please find a copy of the dismissal and notice of rights to sue letter. After receipt of the
notice, you will have 90 days to file a lawsuit in Federal District Court.

Sorry for any inconveniences.

Sincerely,

   

State/Local and Tribal Program Manager

Encl: Notice of Right to Sue Letter
 

Case 7:19-cv-09943-PMH Document 2 Filed 10/25/19 Page 10 of 120
EEOC Form 161 (11/16) U.S, EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

 

DISMISSAL AND NOTICE OF RIGHTS

 

To: Ricky Kamdem-Ouaffo From: New York District Office
1 Richmond Street #2100 33 Whitehall Street
New Brunswick, NJ 08901 5th Floor

New York, NY 10004

 

[|] On behalf of persons) aggrieved whose identity is
CONFIDENTIAL (29 CFR §1601.7/a))
EEQC Charge No. EEOC Representative Telephone No.
Holly M. Shabazz,
16G-2018-01267 State & Local Program Manager (212) 336-3643

 

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:

The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC,
Your allegations did not involve a disability as defined by the Americans With Disabilities Act.
The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s} of the alleged
discrimination io file your charge

MUUOUU

The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
the statutes, No finding is made as to any other issues that might be construed as having been raised by this charge.

The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

LI ix

Other (briefly state)

- NOTICE OF SUIT RIGHTS -

(See the additional information attached to this form.)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the

alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

On behalf of the Commission

ZZ} Fed fon __ August 1, 2018

Enclosures(s) a Kevin dBerry, (Pate Mailed)
District Director

cc:

Attn: President Michael A. Frankel, Esq. .
BALCHEM CORPORATION Jackson Lewis P.C.
52 Sunrise Park Road 44 South Broadway, 14" Floor

New Hampton, NY 10938 White Plains, NY 10601

ee,
Pf
 

 

Case 7:19-cv-09943-PMH Document 2 Filed 10/25/19 Page 11 of 120

ATTACHMENT B
 

 

Case 7:19-cv-09943-PMH Document 2. Filed 10/25/19 Page 12 of 120

NEW | Division of
STATE | Human Rights

ANDREW M. CUOMO HELEN DIANE FOSTER
Governor Commissioner
TO THE PARTIES:

The investigator assigned to investigate this matter is set forth below. Please contact the
investigator assigned for all matters related to the investigation of the complaint attached.

Assigned Investigator:

Nadia Dawoud, Human Rights Specialist I
7-11 South Broadway, Suite 314

White Plains, New York 10601

(914) 989-3115

Nadia. Dawoud@dhr.ny.gov

(914) 285-9033 (fax)

The investigator’s supervisor is the following:

Yonette Scott, Human Rights Specialist I
7-11 South Broadway, Suite 314

White Plains, New York 10601

(914) 989-3110
Yonette.Scott@dhr-ny.gov

(914) 285-9033 (fax)

 

7-11 South Broadway, Suite 314, White Plains, New York 10601
(914) 989-3120 | Facsimile (9174) 285-9033 | WWWLDHR.NY.GOV
 

 

Case 7:19-cv-09943-PMH Document 2 Filed 10/25/19 Page 13 of 120

Yorx | Division of
TATE | Human Rights

ANDREW M. CUOMO HELEN DIANE FOSTER
Governor Commissioner
January 24, 2018

Ricky Kamdem-Ouaffo
1 Richmond Street #2100
New Brunswick, NJ 08901

Re: Ricky Kamdem-Ouaffo v. Balchem Corporation
Case No. 10192054

Dear Ricky Kamdem-Quaffo:

Please be advised that this office has received your complaint. Your filing date is
12/28/2017.

A copy of your complaint, and the determination, will be sent to the U.S. Equal
Employment Opportunity Commission (EEOC), so that your complaint may be dual-filed under
applicable federal law. Your EEOC charge number is 16GB801267.

To protect your rights, it is essential that the Division be notified promptly of any change
in your address or telephone number. A form is enclosed for this purpose.

You will be contacted by the Human Rights Specialist assigned to your case when the
active investigation of your complaint begins. In the meantime, if you have any questions please
call the assigned investigator at (914) 989-3120.

Very truly yours,

fie So

Linda Fenstermaker
Regional Director

 

7-11 South Broadway, Suite 314, White Piains, New York 10601
{914) 989-3120 | Facsimile {914) 285-9033 | WIV. DHR.NY.GOV
 

 

Case 7:19-cv-09943-PMH Document 2 Filed 10/25/19 Page 14 of 120

NEW YORK STATE
DIVISION OF HUMAN RIGHTS

DO NOT JEOPARDIZE YOUR RIGHTS. COMPLETE AND RETURN
THIS FORM TO THE REGIONAL OFFICE IF YOU MOVE.

Return to:

NYS Division of Human Rights
White Plains Regional Office
7-11 South Broadway, Suite 314
White Plains, New York 10601
or by fax to: (914) 285-9033

PLEASE PRINT

Re: Ricky Kamdem-Ouaffo v. Balchem Corporation
CASE NO: 10192054

COMPLAINANT'S NAME: Ricky Kamdem-Ouaffo
New name, address, and/or telephone:

NAME:

 

ADDRESS:

 

 

TELEPHONE NO:

 

DAYTIME/OTHER TELEPHONE NO:

 

 

| WILL BE AT MY NEW ADDRESS ON OR AFTER:

Please indicate below the name, address, and telephone number of a person who may be contacted and
will know your whereabouts if the Division cannot locate you:

 

 

 

 

 

 

Date Complainant’s Signature
 

 

Case 7:19-cv-09943-PMH Document 2 Filed 10/25/19 Page 15 of 120

yew. | Division of
ATE | Human Rights

ANDREW M. CUOMO HELEN DIANE FOSTER

Governor

Commissioner

INFORMATION FOR COMPLAINANTS

CONCERNING COMPLAINT PROCEDURES OF
NEW YORK STATE DIVISION OF HUMAN RIGHTS

The New York State Division of Human Rights is a State agency mandated to receive,

investigate and resolve complaints of discrimination under N.Y. Executive Law, Article 15 (“Human
Rights Law”), The Division’s role is to fairly and thoroughly investigate the allegations in light of all
evidence gathered.

YOUR RIGHTS AND RESPONSIBILITIES AS A COMPLAINANT

You have a right to obtain a private attorney at any time, but you are not required to do so.

If you experience any further conduct by the Respondent that you believe is discriminatory, or
is in retaliation for filing your complaint, you should immediately report it to the Division of
Human Rights.

You must notify the Division of any change in your address or telephone number. If the
Division cannot contact you, we may not be able to proceed with your case. Inability to locate
you will result in the eventual administrative dismissal of your case.

Your complaint may voluntarily be withdrawn in writing by you at any time. The withdrawal
form must be signed by you or your attorney (original or fax will be accepted). A withdrawal
form may be obtained from the Division.

Conciliation or settlement is possible at all points in the proceeding, and the Division may
provide assistance with conciliation or settlement at the request of any party.

You, or your attorney, may review the Division's file in this matter, and may copy by hand any
material in the file, or obtain photocopies at a nominal charge. The Respondent in this matter
has the same right to review the file.

WHAT IS THE INVESTIGATIVE PROCEDURE?

The Division represents neither the Complainant nor the Respondent, The Division pursues the

State’s interest in the proper resolution of the matter in accordance with the Human Rights Law.
Upon receipt of a complaint, the regional office will:

Notify the Respondent(s). (A Respondent is a person or entity about whose action the
‘Complainant complains.)

Resolve issues of questionable jurisdiction.
 

 

Case 7:19-cv-09943-PMH Document 2 Filed 10/25/19 Page 16 of 120

INFORMATION FOR COMPLAINANTS
_ CONCERNING COMPLAINT PROCEDURES OF THE NYS DIVISION OF HUMAN RIGHTS
Page 2

= Forward a copy of the complaint to the U.S. Equal Employment Opportunity Commission
(EEOC) or the U.S. Department of Housing and Urban Development (HUD), where applicable.
Such federal filing creates a complaint separate and apart from the complaint filed with the
Division, and protects your rights under federal law, although in most cases only one
investigation is conducted pursuant to work-sharing agreements with these federal agencies.

= Investigate the complaint through appropriate methods (written inquiry, field investigation,
witness interviews, requests for documents, investigatory conference, etc.), in the discretion of
the Regional Director, The investigation of the complaint is to be objective,

" Allow the parties to settle the matter by reaching agreement on terms acceptable to the
Complainant, Respondent and the Division. The Division will allow settlement from the time
of filing until the matter reaches a final resolution.

= Determine whether or not there is probable cause to believe that an act of discrimination has
occurred, if the matter cannot be settled prior to that Determination. The Division will notify
the Complainant and Respondent in writing of the Determination.

WHAT IS THE DIVISION’S POLICY ON ADJOURNMENTS AND EXTENSIONS?

It is the Division’s policy to investigate all cases promptly and expeditiously. Therefore, you
are expected to cooperate with the investigation fully and promptly. No deadlines will be extended at
any time during the investigation, unless good cause is shown in a written application submitted at
least five (5) calendar days prior to the original deadline.

WHAT IS THE PROCEDURE FOLLOWING THE INVESTIGATION?

If there is a Determination of no probable cause, lack of jurisdiction, or any other type of
dismissal of the case, the Complainant may appeal to the State Supreme Court within 60 days.

If the Determination is one of probable cause, there is no appeal to court. The case then
proceeds to public hearing before an Administrative Law Judge. Under Rule 465.20 (9 N.Y.C.R.R.
§ 465.20), the Respondent may ask the Commissioner of Human Rights within 60 days of the finding
of probable cause to review the finding of probable cause.

WHAT IS A PUBLIC HEARING?

A public hearing, pursuant to the Human Rights Law, is a trial-like proceeding at which
relevant evidence is placed in the hearing record. It is a hearing de novo, which means that the
Commissioner’s final decision on the case is based solely on the content of the hearing record. The

public hearing is presided over by an Administrative Law Judge, and a verbatim transcript is made of
the proceedings.

The hearing may last one or more days, not always consecutive. Parties are notified of all
hearing sessions in advance, and the case may be adjourned to a later date only for good cause.

The Complainant can retain private counsel for the hearing, but is not required to do so. If
Complainant is not represented by private counsel, the Division’s counsel prosecutes the case in
support of the complaint. Respondent can retain private counsel for the hearing, and, if Respondent is
 

 

Case 7:19-cv-09943-PMH Document 2 Filed 10/25/19 Page 17 of 120.

. . INFORMATION FOR COMPLAINANTS
' CONCERNING COMPLAINT PROCEDURES OF THE NYS DIVISION OF HUMAN RIGHTS
Page 3

a corporation, is required to be represented by legal counsel. Attorneys for the parties or for the
Division may issue subpoenas for documents and to compel the presence of witnesses.

_ At the conclusion of the hearing sessions, a proposed Order is prepared by the Administrative
Law Judge and is sent to the parties for comment.

A final Order is issued by the Commissioner. The Commissioner either dismisses the
complaint or finds discrimination. If discrimination is found, Respondent will be ordered to cease and
desist and take appropriate action, such as reinstatement, training of staff, or provision of reasonable
accommodation of disability. The Division may award money damages to Complainant, including
back pay and compensatory damages for mental pain and suffering, and in the case of housing
discrimination, punitive damages, attorney’s fees and civil fines and penalties. A Commissioner’s
Order may be appealed by either party to the State Supreme Court within 60 days. Orders after
hearing are transferred by the lower court to the Appellate Division for review.

WHAT IS A COMPLIANCE INVESTIGATION?

The compliance investigation unit verifies whether the Respondent has complied with the
provisions of the Commissioner’s Order. If the Respondent has not complied, enforcement
proceedings in court may be brought by the Division.

NOTICE PURSUANT TO PERSONAL PRIVACY PROTECTION LAW

Pursuant to the Human Rights Law, the Division collects certain personal information from
individuals filing complaints and from those against whom a complaint has been filed. The
information is necessary to conduct a proper investigation; failure to provide such information could
impair the Division’s ability to properly investigate the matter. This information is maintained in a
computerized Case Management System maintained by the Division’s Director of Information
Technology, who is located at-One Fordham Plaza, Bronx, New York, (718) 741-8365,

GENERAL INFORMATION

For a more detailed explanation of the process, see the Division’s Rules of Practice
(9 N.Y.C.R.R. § 465) available on our website www.dhr.ny.gov. If you have any additional questions
about the process, the investigator assigned to the case will be available to answer most questions.
 

 

Case 7:19-cv-09943-PMH Document 2 Filed 10/25/19 Page 18 of 120

BROUAL EMPLOYMENT OPPORTUNITY COMMISSION
New York District Office
33 Whitehall Street, 5th Floor
New York, New York 10004-2112

Ricky Kamdem-Cuaffo
1 Richmond Street #2100
New Brunswick, NJ 08901

BEOC Charge Number: 16GB801267
NYSDHR Case Number: 10197054

NOTICE

This office has been informed that you filed a complaint of employment discrimination
with the New York State Division of Human Rights (NYSDHR). The purpose of
this notice is to inform you of your federal rights pursuant to one or more

of the statutes under which you may have filed. Please be advised that your
complaint will be investigated by the New York State Division of Human

Rights, not the Federal Equal Employment Opportunity Commission (EEOC), All
questions, correspondence and status reports with regard to your case must be
directed to the New York State Division of Human Rights office where your
complaint was filed.

YOUR FEDERAL RIGHTS (if you filed under}:

[X] Title VII of the Civil Rights Act of 1964, as amended — If you want to
file a private lawsuit in federal district court with your own private
attorney because you do not want the New York State Division of Human
Rights to conduct an investigation, you may request from the EEOC a
Notice of Right to Sue, 180 days after you have filed your complaint.
Once the EEOC grants your request, it is only valid for ninety (90)
days from the date the Notice was issued, after which your time to sue
expires. If you want the New York State Division of Human Rights to
conduct an investigation, you do not need to make this request, or toa
contact or write either agency. The New York State Division of Human
Rights will contact you and/or advise you in the near future of their
investigation and determination findings.

[ ] The Americans with Disabilities Act of 1990 {ADA) — Same as Title VII,

above.
[ ] The Age Discrimination in Employment Act cf 1967, as amended(ADEA) — If

you want to file a private lawsuit with your own private attorney, you
could do so any time after 60 days from the date you filed your
complaint with the New York State Division of Human Rights. This is
oniy if you do not want the New York State Division of Human Rights to
conduct an investigation, otherwise you do not need to do anything at
this time. The New York State Division of Human Rights will contact
you and/or advise you in the near future of their investigation and
determination findings.

 

Date: December 28, 2017

Page 1
 

Case 7:19-cv-09943-PMH Document 2 Filed 10/25/19 Page 19 of 120

EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
New York District Office
33 Whitehall Street, 5th Floor
New York, New York 10004-2112

EEOC REVIEW PROCEDURE

If you want the EEOC to review the New York State Division of Human Rights
final determination, because you are not satisfied with their final findings,
you May request that the EEOC conduct a substantial weight review. This
request must be done in writing to the EROC and within fifteen (15) days from
the date you received the New York State Division of Human Rights final
determination. Otherwise, we will adopt the state findings.

You review request must specify the reason(s) why you do not agree with the
New York State Division of Human Rights final determination.

Mail your request for substantial weight review to:
Equal Employment Opportunity Commissicn
Attn: State and Local Unit
33 Whitehall Street, 5th Floor
New York, New York 10004-2112
This address is for review purposes only. Remember, if you have questions

concerning the status of your case, you must contact the New York State
Division of Human Rights.

Date: December 28, 2017

Page 2
 

 

Case 7:19-cv-09943-PMH Document 2 Filed 10/25/19 Page 20 of 120

ANDREW M. CUOMO

ver | Division of

are | Human Rights

HELEN DIANE FOSTER

 

 

 

 

 

 

 

 

Governor Commissioner
Notice of Important Document
This is an important document. If you need help to understand it, please call 888-392-3644.
An interpreter will be provided free.
ENGLISH |
Este es un documento importante. Si necesita ayuda para entenderlo, por favor Ilame al 888-392-
Espafiol 3644. Se le proveera un intérprete gratis.
Spanish
aS eC. UR SEP BA CE, TITS 888-392-3644.
aes Ele Pa IRS
Simplified
Chinese
faHe Re BOC. ORS eee BARC EE, EMIT Gs 2E 888-392-3644.
SiS Bl Se Be Me HR
Traditional
Chinese
Kreyol Sa ase yon dokiman enpotan. Si ou bezwen éd pou konprann li, tanpri rele: 888-392-3644. Y ap
Ayisyen ba ou yon entéprét gratis.
Haitian
Creole
Il presente documento é importante. Per qualsiasi chiarimento pud chiamare il numero 888-392-
Italiano 3644. Un interprete sara disponibile gratuitamente.
Italian
; NAS SLANT AU. SH] BLS), Ae sy BAA] _@: 888-392-3644, FH
et = Of S 4°) asa uct.
Korean
STO BaKHEI ZOKyMenT. Eom Bam Hy2cHa NOMOUIS AJi1 MOHHMaNus 3TOro AOKyMeHTa,
Pyccrnia TIO3BOHMTE 10 Temeouy 888-392-3644, Tlepepoauuk npeyocrapnsetcs GecrmaTHo.
Russian

 

 

 

One Fordham Plaza, Fourth Floor, Bronx, New York 10459
(888) 392-3644 | Facsimile (718) 741-8279 | TDD: (718) 741-8300 | WAN. DHR.NY.GOV
 

72
Case 7:19-cv-09943-PMH Document 2 Filed 10/25/19 Page 21 of 120

 

NEW YORK STATE
DIVISION OF HUMAN RIGHTS
NEW YORK STATE DIVISION OF
HUMAN RIGHTS on the Complaint of VERIFIED COMPLAINT
RICKY KAMDEM-OUAFFO, Pursuant to Executive Law,
. Article 15
Complainant,
v Case No.
BALCHEM CORPORATION, 10192054
Respondent.

 

 

 

Federal Charge No. 16GB801267

1, Ricky Kamdem-Ouaffo, residing at 1 Richmond Street #2100, New Brunswick, NJ,
08901, charge the above named respondent, whose address is 52 Sunrise Park Road, New
Hampton, NY, 10958 with an unlawful discriminatory practice relating to employment in
violation of Article 15 of the Executive Law of the State of New York (Human Rights Law)
because of opposed discrimination/retaliation.

Date most recent or continuing discrimination took place is 11/28/2017.
The allegations are:

1. (SEE ATTACHED COMPLAINT).

Based on the foregoing, I charge respondent with an unlawful discriminatory practice relating to
employment because of opposed discrimination/retaliation, in violation of the New York State
Human Rights Law (Executive Law, Article 15), Section 296.

I also charge the above-named respondent with violating Title VII of the Civil Rights Act of
1964, as amended (covers race, color, creed, national origin, sex relating to employment). I
hereby authorize SDHR to accept this verified complaint on behalf of the U.S. Equal

Employment Opportunity Commission (EEOC) subject to the statutory limitations contained in
the aforementioned law(s).
 

 

Case 7:19-cv-09943-PMH Document 2 Filed 10/25/19 Page 22 of 120

lOlLQAOS He

   

New York State Division of Human Rights .<<Y
Complaint Form on

CONTACT INFORMATION
My contact information:

Name: _ Ricky Kamdem-Ouaffo

 

 

Address: 301 Cozzens Court Apt or Floor #:
City: East Brunswick State:-_NJ Zip: 08816
REGULATED AREAS
| believe | was discriminated against in the area of:
CXEmployment C] Education L} Volunteer firefighting
L1 Apprentice Training | Boycotting/Blacklisting OO Credit
[1 Public Accommodations C1) Housing LJ Labor Union, Empioyment
(Restaurants, stores, hotels, movie Agencies
theaters amusement parks, etc.) CI Commercial Space
[J Internship

[am filing a complaint against:
Company or Other Name: _ Balchem Corporation
Address: 52 Sunrise Park Road

City: New Hampton State: _NY Zip:__ 10958

 

Telephone Number:

 

 

(area code)
Individual people who discriminated against me:

Name: Renee McComb Name: Gideon Oenga

Title: Senior Manager, HR Title: _Senior Manager, R&D _

DATE OF DISCRIMINATION

The most recent act of discrimination happened on: 14 28 2017
month day "year

 
 

 

Case 7:19-cv-09943-PMH Document 2 Filed 10/25/19 Page 23 of 120

BASIS OF DISCRIMINATION

Please tell us wh ¥ you were discriminated against by checking one or more of the boxes below.

Silly

You do not need to provide information for every type of discrimination on this list. Before you check
@ box, make sure you are checking it only if you believe it was a

reason for the discrimination. Please

look at the list on Page 1 for an explanation of each type of discrimination.

Please note: Some types of discrimination on this list do not apply to all of the regulated areas listed on Page
3. (For example, Conviction Record applies only to Employment and Credit complaints, and Domestic
Violence Victim Status is a basis only in Employment complaints). These exceptions are listed next to the

types of discrimination below.

fg Age (Does not apply to Public Accommodations)
Date of Birth:

I believe | was discriminated a

gainst because of my:

(1 Genetic Predisposition (Employment only}
Please specify:

 

 

1 Arrest Record (Only for Employment, Licensing,
and Credit) ,
Please specify:

LI Marital Status
Please specify:

 

L] Conviction Record {Employment and Credit only)
Please specify:

C1 Military Status:
Please specify:

 

U1 Creed / Religion
Please specify:

L] National Origin
Please specify:

 

 

CJ Disability
Please specify:

C) Race/Color or Ethnicity
Please specify:

 

 

L] Pregnancy-Related Condition:
Please specify:

 

CL! Domestic Violence Victim Status:
(Employment only}
Please specify:

 

 

L] Sex

Please specify: 0 Female © Male
O Pregnancy
O Sexual Harassment

Cl Sexual Orientation
Please specify:

 

 

L] Familial Status (Does not apply to Public
Accommodations or Education}
Please specify:

 

[X Retaliation (f you filed a discrimination case before,
or helped someone else with a discrimination case, or
reporied discrimination due to race, Sex, or any other
category listed above}

Please specify-Case # 10183250 and 10183369

 

 

Sil

Before you turn to the next Page, please check this list to make sure that you provided
information onty for the type of discrimination that relates to your complaint.

5

 
 

 

Case 7:19-cv-09943-PMH Document 2. Filed 10/25/19 Page 24 of 120

EMPLOYMENT OR INTERNSHIP DISCRIMINATION

Please answer the questions on this Page only if you were discriminated against in the area

of employment or internship. If not, turn to the next page.

How many employees does this company have?

a) 1-3 b) 4-14 c) 15 or more d) 20 or more ye) Don't know

Are you currently working for the company?

 

 

 

L Yes

Date of hire: ( } What is your job title?
Month day year

Ck No

Last day of work: (_08 22 2016) What was your job title?
Month day year

DX! was not hired by the company and 05 24 2017

Date of application: (_ 11 28 2017 _) ando41t 2017
Month day year

ACTS OF DISCRIMINATION

Senior Scientist

What did the person/company you are complaining against do? Please check all that apply.

(XRetused to hire me

CO Fired me / laid me off

CX Did not call me back after a lay-off

C1 Demoted me

(X Suspended me

[1 Sexually harassed me

CL] Harassed or intimidated me (other than sexual harassment)

L] Denied me training

[X Denied mea promotion or pay raise

L] Denied me leave time or other benefits

C} Paid me a lower salary than other workers in my same title

Cl Gave me different or worse job duties than other workers in my same title
CI Denied me an accommodation for my disability

DX Denied me an accommodation for my religious practices

[K Gave mea disciplinary notice or negative performance evaluation
(1 Other:

 
 

 

Case 7:19-cv-09943-PMH Document 2 Filed 10/25/19 Page 25 of 120

DESCRIPTION OF DISCRIMINATION - for all complaints (Public Accommodation,
Employment, Education, Housing, and all other regulated areas listed on Page 3) -

Please tell us more about each act of discrimination that you experienced. Please include
dates, names of people involved, and explain why you think it was discriminatory.

PLEASE TYPE OR PRINT CLEARLY. SEE ATTACHED SHEETS OF PAPERS

 
 

    
  

1) Balchem Corporation terminated my employment on 08/22/2017 after | objected to the ban of my
Musilim-hooded attire r aC 2 ile other ¢ alovees j i

non-Muslim hooded aitire at the Company and during work.

2) | was immediately Suspended from the Company and subsequently terminated a couple of days
after T took pictures and e-malled to Human Resources with to ralse objections a to the fact that my Musli
hoo i i trreyi i = ji tre-to work .

 
 
   

 

 
  
 
 

 

4) On several occasions, | have asked for a letter of reference from Balchem Corporation

 

  
 

  

" ; VAC ine-eemparnutie oe ¥ Prat hreinerBeatehe nor am
competitor of Balchem has on the market and that the technology has a significant business potential (Se
EXHIBIT 1).

5) | have spoken with several potential employers and they ail asked me about why my employment
Bale i ished tor the company. Att of them nave turmedime away ou’
of concseras-tor shor SAULe-but if Lhad a lotter - S+eFence acknowledaing m accomplishments it wou
certainly would have helped resolve concerns potential employers have been having.

6) In 2016, | filed complaint with the New York Division of Human Rights, under Cases # 10183250

and 10183369. These two cases were dismissed on ground of administrative convenience because
Dn cae ator refused te produce ducurrentary evidence that+ requested throug the tress gato
7) Fear ne ducally obtained Notices of Rights to Sue from the EEOC and filed a bwedtin Feder:

Court and the lawsuit is still ongoing under docket $ 17-cv-02810-KMK at the US District Court for the
Southern District of New York.

8) Vuring the course of my ongoing unemployment, Talso a
Corpe ation, butthey-did-re cai-ferinterview-oreveme ry Kine GBaC

9} —One of the job opening | applied for was in the Research and Development in New Hampton, New
York, which appeared to be the same Senior Scientist job or equivalent to the Senior Scientist | had befo
being wrongfully terminated (See EXHIBITS I}, Iil, and IV).

10) ~Téommunicated Human resources To provide me an update as to What happened to mv My applicatioi

 

      

 

Pplied for open jobs at Balchem

   

     

 

 

 
 

if you need more Space to write, please continue writing on a separate sheet of Paper and attach it to the
complaint form. PLEASE DO NOT WRITE ON THE BACK OF THIS FORM.
 

 

Case 7:19-cv-09943-PMH Document 2 Filed 10/25/19 Page 26 of 120

DESCRIPTION OF THE DISCRIMINATION

1) ~~ Balchem Corporation terminated my employment on 08/22/2017 after I
objected to the ban of my Muslim hooded attire from the Company while other
employees were allowed to bring their and wear their non-Muslim hooded attire at
the Company and during work.

2) I was immediately suspended from the Company and subsequently
terminated a couple of days after I took pictures and e-mailed to Human Resources
with to raise objections a to the fact that my Muslim hooded attire was banned
while other employees were bringing their non-Muslim hooded attire to work .

3) I have been unemployed and I have been looking for work since then the
termination of my employment on 08/22/2016.

4) On several occasions, I have asked for a letter of reference from Balchem
Corporation acknowledging my accomplishments during my work at Balchem but
they refused to issue such a letter although it is widely known in the company that
I invented a new technology that neither Balchem nor any competitor of Balchem
has on the market and that the technology has a significant business potential (See
EXHIBIT I).

5) I have spoken with several potential employers and they all asked me about
why my employment at Balchem was terminated and what I accomplished for the
company. All of them have turned me away out of concerns for short tenure but if |
had a letter of reference acknowledging my accomplishments it would certainly
would have helped resolve concerns potential employers have been having.

6) In 2016, I filed complaint with the New York Division of Human Rights,
under Cases # 10183250 and 10183369. These two cases were dismissed on
ground of administrative convenience because Balchem Corporation refused to
produce documentary evidence that ] requested through the investigator.

7) I subsequently obtained Notices of Rights to Sue from the EEOC and I filed
a lawsuit in the Federal Court and the lawsuit is still ongoing under docket $ 17-cv-
02810-KMK at the US District Court for the Southern District of New York.

8) During the course of My ongoing unemployment, I also applied for open
jobs at Balchem Corporation, but they did not call for interview or give me any
kind of feedback.

9) One of the job opening I applied for was in the Research and Development
in New Hampton, New York, which appeared to be the same Senior Scientist job
 

 

Case 7:19-cv-09943-PMH Document 2 Filed 10/25/19 Page 27 of 120

or equivalent to the Senior Scientist I had before being wrongfully terminated (See
EXHIBITS IL, I, and IV).

10) I communicated Human resources to provide me an update as to what
happened to my applications or why I was not called for work, but no response was
given to me (See EXHIBITS V, and VI).

11) Based on all the above, I believe that Balchem Corporation retaliated against
me because I had previously opposed discrimination in the work place and had
filed a complaint/lawsuit about the same.

Ricky Kamdem-Quaffo

 
Case 7:19-cv-09943-PMH Document 2 Filed 10/25/19 Page 28 of 120

 

—

Ce —
ao

_—
 

VUot FL f-LV- -KMK_ Document 12.,_ Bil / aba
Case 7:19-cv-09943-PMM Docurhent ) + Fickllg) 98/1/17 feanee df

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Tn nn nnn ce aan eee eter caer Xx
RICKY KAMDEM-OUAFF. O,
Plaintiff, :

v. ! Case No. 17-cv-02810 (KMK)
BALCHEM CORPORATION, GIDEON
OENGA, BOB MINIGER and RENEE
McCOMB,
Defendants. 7
ae x

 

STATE OF NEW YORK
COUNTY OF NEW YORK

MICHAEL SESTRICK, being duly sworn, deposes and says:

1, 1 hold the position of Chief Technology Officer with Balchem Corporation
(“Balchem”).
2, Balchem manufactures and sells specialized ingredients in the human nutrition

and animal nutrition markets.

3, Balchem operates an R&D Lab at its principal office in New Hampton, New
York.

4. Balchem’s business activities tely on developing trade secret technologies to
deliver effective, high quality products to its customers,

5. Balchem requires employees who are exposed to trade secrets and confidential

business information to sign confidentiality agreements.
we LEV “AIVIK Document 12... Fi 1
Case 7:19-cv-09943-PMH Document > FiiEd ed PRAY  bahage Siof xo

6. Balchem employed Ricky Kamdem-Ouaffo as a Senior Scientist,

7. On or about June 13, 2016, Mr. Kamden authored a report titled “HIPDS Update
(Revised)”,

8. The report details work performed on a key Balchem research and development
project that remains active in Balchem’s project portfolio.

9. The report further details key findings on an advanced encapsulation system that
has a potential to significantly advance Balchem’s competitive position in the animal nutrition
marketplace.

10. Specifically, the new technology would allow Balchem to increase payload of
active material creating a whole new class of encapsulated nutrients,

1i. The project remains active and Balchem may seek to protect the intellectual
property generated in the project as either a patent or a trade secret,

12. Publication of the data contained in the report would negatively impact Balchem’s
ability to protect this confidential, proprietary information and also provide the company’s

competitors with an unfair business advantage.

Pk we 0 QR id

Michael Sestrick

 

Sworn to and subscribed before me this /¥ day
of June, 2017.

“ a we Z
vO ge “yo.

Glen Gp
Notary Public

MELINDA HOPKINS
NOTARY PUBLIC, State of New York
No. XX-XXXXXXX
Qualified in New York County
Commission Expires Aug, 31,20 f Z
Case 7:19-cv-09945-PMM “DOCuHORS 1Fiideleg 9514/1 BaRage & ate

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK.

 

epee >
RICKY KAMDEM-GUAFF 0,

Plaintiff,

v. Case No. 17-cv-02810 (KMK)

BALCHEM CORPORATION, GIDEON
OENGA, BOB MINIGER and RENEE
McCOMB,

Defendants.
ee a4

CERTIFICATE OF SERVICE

 

I hereby certify that on June I4, 2017, a true and correct copy of the foregoing

Affidavit Of Michael Sesttick In Support Of Defendant Balchem Corporation’s Motion For A

Protective Order To Seal Document was served via ECF and U.S. Mail on Plaintiff at his address

of record set forth below:

Ricky Kamdem-Ouaffo
301 Cozzens Court
Kast Brunswick, New Jersey 08816

fs! Michael A. Frankel
Michael A. Frankel
 

 

Vast /.1/-CV-UZ6LU-KMIK ;
Case 7:19-cv-09943-PMH Doce Hag ttl. i Bile a PSA 441 7 Bager+yot ao

4829-1 232-6218, v. 1
 

 

_ Case 7:19-cv-09943-PMH Document 2_ Filed 10/25/19 Page 33 of 120

 
 

Career Opportunities | Career Op edt 4 RSITO Page 324 of 120

Case 7:19-cv-09943-PMH Document 2

 

Career Opportunities

If you are passionate aboul delivering excellence, and think you are a grealfilwilh our
organization, we'd love lo haar from you. To apply for any of our openings, click on the
desired posilion and complete your application ontine.

lf you do nol see a posilion that fits your particular skill set, please .- . -- . = fo apply

for general consideration.

Balchem Corporation, and it's subsidiaries, offers a compelitive salary and benefils
package and is an Equal Opportunity Employer.

Balchem
Corporation

Founded in 1967, Baichem
provides slate-of-the-arl solutions
and the finest qualily products for
4 range of industries worldwide.
Our Company...

New Hamplon. 1001-5000
employees

BALCHEM

 

Sign in to see how you're connected to Balehem
Corporation

— J

Share with friends ute Ee poe!
ar Subscribe! cm Ty we

a Jf

 

 

 

‘Filter Jobs:
~All Areas of Interest. Actes al gag
Department Position Title City State
Accounting/Finance New Hanipton NY
Accounting/Finance New Hampton NY

Accounting/Finance
Accounting/Finance
Ascounting/Finance
ANH

ANH

Engineering
Ingredient Solutons -
Ingredient Solutions
Ingredient Solutions
Ingredient Solutions
Internal Audit
Internal Audit
Operations
Operations
Operations

Operations

iip:/Awww. balchem.com/career-opportuni ties

Maryland Heights MO
Maryland Heights MO

Maryland Heights MO

von Wi Wt
er Ohio Valley OH
Bridgeton MO

Bridgeton MO

Defiance GH

Las Angeles CA

Maryland Heights MO
New Hampton NY

Maryland Heights MO

Slate Hill NY
Reading PA
Defiance OH
West Ogden UT

 

12
 

 

varse! Uppurtuntes | Career Opportunities | | ba

Operationgse 7:19-cv-09943-PMH Document 2. Filed 10/25
Operations ‘ 4 BR
Operations

Operations

Operations

Operations

Operations

Operations

Operations ee eee
Operations

Operations

Operations

Operations - Bridgeton

Operations - Ogden

Operations - Sieepy Eye

Operations - Verona

Quality

Quality Control - Bridgeton

R & D - New Hampton

R&D

R&D

Sales

Supply Chain Pee Wb ge,

Supply Chain Peet a A tase ey

ittp:/www.balchem.com/career-opportunities

FS Page 35 of 120

Marshfield wi
Sleepy Eye MN
Defiance OH
Sleepy Eye MN
Defiance OH
Marshfield Wi

Lineoin NE
Lincoln NE
Lincoin NE

Lincoln NE
Lincoln NE

Lincoln NE

Bridgeton MoO
West Ogden UT
Sleepy Eye MN
Verona MO
Green Pond sc

Bridgeton MO
New Hampton NY
Defiance OH
West Ogden UT
Pacific NW CA

Maryland Heights MO

New Hampton NY

ClearCor npany

22
Case 7:19-cv-09943-PMH Document2_ Filed 10

versal WPPULUIITeS | Gareer Opportunities y EIS “Page 36 of 120

Career Opportunities

Ifyou are passionate about delivering exceilence, and think you are a great fil with our

organization, we'd love to hear from you, To apply for any of our openings, click on the

desired position and complete your application online.

Ifyou do not see a pasition that fils your particular skill sei, please

for general consideralion,

~ 40 apply

Balchem Corporation, and il's subsidiaries, offers a competitive salary and benefits

package and is an Equal Opportunily Employer.

Filter Jobs:

- All Areas of interest-
Department
Accounting/Finance
Accounting/Finance
Accounting/Finance
Accounting/Finance
ANH

ANH

Ingredient Solutions
Ingredient Solutions
Ingredient Solutions
laternal Audit
Internal Audit
Marketing
Operations
Operations
Operations
Operations
Operations

Operations

tip: Avww. balchem com/career-oppor tunities

- All Citles -

- All States -

Position Title

29/19

Balchem
Corporation

Founded in 1967, Balchem
provides stale-of-the-arl solutions
and the finest qualily products for
4 range of industries worldwide.
Our Company...

New Hamplon. 1001-5000
employees

BALCILEM

Sign in ie see how you're connected to Balchem
Corporation

Share wilt fiends
or Subscribet

 

 

City State
Maryland Heights MO
New Hampton NY
New Hampton NY

New Hampton NY

Wi WI
Ohio Valley OH
Shaarre st Los Angeles CA

Maryland Heights MO
Bridgeton MO
New Hampton NY

Maryland Heights MO

Layton UT
Reading PA
West Ogden UT
Sleepy Eye MN
Marshfield WI

Marshfield Wi

Lincoln NE

12
 

 

Vareer Upportunities | Career Opportuniti -59B We 37 of 120 -
Operati@rese 7:19-cv-09943-PMH. Document 2. Filled 16/25/78 ‘Lincoln NE

Operations Lincoln NE
Operations re Lincoln NE
Operations EE ER ae Eb a Lincoin NE
Operations PEE Sn Ue ese Lincoln NE
Operations - Bridgeton wee Bridgeton MO
Operations - Ogden be Me anes Sos MBE OS Gere ot fest Ogden UT
Operations - Slate Hill ties, Moda Peta i egy Slate Hill NY
Operations - Verona not Lk, Wag Verona MO
Operatons - Ogden, UT AMT ©... PE MO es et West Ogden UT
Quality PE DBs yk Green Pond sc
Quality Control - Bridgeton Sabet. i Bridgeton MO
Quality Control - Slate Hill : : Pe Sas ote pape Slate Hill NY

R&D- New Hampton New Hampton NY

R&D EE RE tg oe seed Defiance OH
R&D West Ogden UT
Sales re Pacific NW CA
Supply Chain Maryland Heights MO
Supply Chain

New Hampton NY

. ClearCompary

ittp:/Avww.balchem, com/career-opportunities
Leen

Case 7:19-cv-09943-PMH Document 2 Filed 10/25/19 Page 38 of 120

 

 
 

Varese! Upportunies | Career Opportunities | | balcher.c
Case 7:19-cv-09943-PMH Document 2 Filed 10/25/19" Bage 39 of 120

 

Career Opportunities

Route Po ON yb, a dea
a t Share wilh fretds Dg
or Subscribe! comp. Ee ae

— 4

 

Senior Scientist

Department: R&D-New Hampton
Location: New Hampton, NY

Must be authorized to work in the US without need for sponsorship.

PRINCIPAL FUNCTION:

ESSENTIAL FUNCTIONS:

Provide leading role in Product development, feasibility studies, formulation, liaise with piants to conduct trials.
Follow all safety policies and procedures including use of safety equipmeni (PPE) and equipment safeguards.
Evatuate patent literature as part of developing potential novel inteltectual property for the Campany.

Evaluate materials and products using methads and analytical instruments including GC/MS, GC/FID, FT-IR, Titration Systern,
Polarimeter, DSC, Texture Analyzer, IC, PSD, Spray-Dryar, HPLC, UPLC, and USP Dissolution Systems, etc.

Conduct physical tests to characterize the particle size distribution, the flowing property, and the density of raw and
encapsulated products

Conducts reverse engineering of competitive Products, and provide innovation ideas for product development,

Liaise with business units including sales to understand customer product issues and future product development
opportunities.

Maintain accurate record of all analyses performed, documenting test results in laboratory notebooks and/or electronically as
required by GLP/GMP.

Prepares analytical reports following completion of studies and review with Supervisor,

Maintain clean general laboratory and work areas.

ttip-/Avww balchem .Com/career-opporiunities 2
 

Val eer wpportunities | Career Opportuniti ( \
ase 7:19-cv-09943-PMH Document 2. Filed 10/25/18" Page 40 of 120

C
Ability to work in a fast paced environment and to meet timelines.
Perform other related duties as assigned by the Supervisor.

QUALIFICATIONS:

jb-1 014@balchem.hrmdirect.com

, ClearCompany

1tip/Avww.balchem.com/career-opportunities 22
Leanne

Case 7:19-cv-09943-PMH Document 2 Filed 10/25/19 Page 41 of 120

 

 
 

 

It Enank you for your inlerest in Balchem Corporation
Case 7:19-cv-09943-PMH Document 2 Filed TO S5e Baye 42 of 120

. Mm Comail . Ricky Kam <rickykamer@gmail.com>
Thank you for your interest in Balchem Corporation
1 message
Balchem Corporation <do_not_reply@clearcompany.com> Tue, Apr 11, 2017 at 3:23 PM

Reply-To: do_not_reply@clearcompany.com
To: rickykamer@gmail.com

Thank you for your interest in Balchem Corporation. At this time, we are reviewin
interested, we will contact you directly to schedule an initiat phone screen.

g all resumes/applications and if
We wish you well in your job search!
Sincerely,

Balchem HR

MpSralgeoge comimaliealJOP-2kSedt8SOBedjsvr=QN JGSACYSo.en &ve84-M22 Thank 20yous2ee sd yourdcdinerestaton, . Wt
 

 

 

Case 7:19-cv-09943-PMH Document 2 Ete RPSSAR Bye 43 of 120

. Mm Gmail Ricky Kam <rickykamer@gmail.com>

Thank you for your interest in Balchem Corporation
1 message

Balchem Corporation <do_not_reply@clearcomp
Reply-To: do_not_reply@clearcompany.com
To: rickykamer@gmail.com

any.com>

Wed, May 24, 2017 at 7:02 PM

Thank you for your interest in Balchem Corporation. At this time, we are reviewin
interested, we will contact you directly to schedule an initial phone screen.

g all resumes/applications and if
We wish you well in your job search!
Sincerely,

Balchem HR

NP UNeN GEOR Seminal I-28 Beate Rever“gNJGSH YEO on BVOUEplBq-K22 Thank) O.%20420}0urk20Mereereooy 1/1
 

oe Case 7:19-cv-09943-PMH Document > tied TOSS Pte tye 44 of 120

MN] (5 mail Ricky Kam <rickykamer@gmail.com>

Thank you for your interest in Balchem Corporation
1 message

Tue, Nov 28, 2017

Balchem Corporation <do_not_reply@clearcompany.com> at 12:31 PM

Reply-To: do_not_reply@ciearcompany.com
To: rickykamer@gmail.com

Thank you for your interest in Batchem Corporation. At this time, we are reviewing all resumes/applications and if
interested, we will contact you directly to schedule an initial phone screen.

We wish you well in your job search!

Sincerely,

Balchem HR

htlps:/mail. google, convmail/ca/w/0/?ui=2&ik=BcdafB508e8jsver=gNJGSxrCY so en. Bview=pt&q-%22Thank%20you%20for% 20your%20interest%20in... a
Case 7:19-cv-09943-PMH Document 2 Filed 10/25/19 Page 45 of 120

a

1"
Af =
-
 

fees Case 7:1 7:19-cv-099 43 BNET BY REAP Se FARE B) EAU BSe HG of 120

} GS ma il Ricky Kam <rickykamer@gmail.com>

| Follow- Up on My Employment Applications For Balchem’s s s Jobs.

Ricky kam <rickykamer@gmall cam> Thu, Dec 21, 2017 al at 9:3 31 AM
To: Renee McComb <rmccomb@pbaichem. com>, Roxane Depew <RDepew@balchem.com>, "Frankel, Michael A. (White

Plains)" <frankelm@jacksonlewis.com>
Hi,
Tam writing to follow-up on my employment applications that I submitted on Balchem's Job website. So
far, I submitted at least three Applications for Employment.

Thank you

Ricky Kamdem-Quaffo.
Tel: 7 732 763 8622

Mpsiimal. googie. com/malicalull/?ui-28ik=Bedaf8508eRjsver=1QC¥KmiiAH.on view=pt&msg-160797c0b6627 158&q=1macombY%ddbalenem com . 4A
Case 7:19-cv-09943-PMH Document 2. Filed 10/25/19 Page 47 of 120
 

vereuren ty 3mail - Follow-Up on My Empl Applicati chem
Case 7:19-cv-09943-PMH Document 3 Engel FSI EP EPs Lobe of 120

f j Gmail Ricky Kam <rickykamer@gmail.com>

Follow-Up on My Employment Applications For Balchem's Jobs.

Ricky Kam <rickykamer@gmail.com> Fri, Dec 22, 2017 at 6:22 PM
To: Renee McComb <rmccomb@balchem.com>, Roxane Depew <RDepew@balchem.com>, "Frankel, Michael A. {White
Plains)” <frankelm@jacksonlewis.com>

Renee,

Thank you

Ricky K.
1 732 763 8622

hitps://mail.google. con/mail/ca/u/0/?ui=2&ik=8cdaf8508e8jsver= 1QCY KmiiAi4.en Aview=pt&msg=1608088a9c0051 e4&q=rmeccomb%40balchem.cam. ra
 

 

Case 7:19-cv-09943-PMH Document 2 Filed 10/25/19 Page 49 of 120

NOTARIZATION OF THE COMPLAINT

Based on the information contained in this form, | charge the above-named Respondent with an unlawful
discriminatory practice, in violation of the New York State Human Rights Law.

By filing this complaint, | understand that | am also filing my employment complaint with the United States
Equal Employment Opportunity Commission under the Americans With Disabilities Act (covers disability
related to employment}, Title Vil of the Civil Rights Act of 1964, as amended (covers race, color, religion,
national origin, sex relating to employment), and/or the Age Discrimination in Emptoyment Act, as amended
(covers ages 40 years of age or older in employment), or filing my housing/credit compiaint with HUD under
Title Vill of the Federal Fair Housing Act, as amended (covers acts of discrimination in housing),as applicable.
This complaint will protect your rights under Federal Law.

| hereby authorize the New York State Division of Human Rights to accept this complaint on behalf of the U.S.
Equal Employment Opportunity Commission, subject to the Statutory limitations contained in the
aforementioned law and/or to accept this complaint on behalf of the U.S. Department of Housing and Urban
Development for review and additional filing by them, subject to the statutory limitations contained the in
aforementioned taw.

| have not filed any other civil action, nor do | have an action pending before any administrative agency, under
any state or local law, based upon this same unlawful discriminatory practice.

| swear under penalty of perjury that | am the compiainant herein; that | have read (or have had read to me)
the foregoing complaint and know the contents of this complaint; and that the foregoing is true and correct,

based on my yp information, and belief.
Ke. e =

Ricky Kamdem =

Sign your fuil tegal name

 

 

Subscribed and sworn before me
This Ag day of Px aged"? 20/9

eon CT

Signature of Notary Public

County: U mpw Commission expires: Joey aA pA

   

STEVEN T CARBERRY
Notary Public - State of New Jersey
My Commission Expires Jul 22. 2001

Please note: Once this form is notarized and returned to the Division, it becomes a
legal document and an official complaint with the Division of Human rights. After the
Division accepts your complaint, this form will be sent to the company or person(s)
whom you are accusing of discrimination.
 

Case 7:19-cv-09943-PMH Document 2 Filed 10/25/19 Page 50 of 120

From: Ricky Kamdem-Ouaffo
P.O. Box 381
New Brunswick, NJ 08903
June 12, 2018

To: The Director, EEOC, New York District Office

RE: REQUEST FOR A SUBSTANTIAL WEIGHT REVIEW OF THE
DETERMINATION/ORDER OF THE NEW YORK STATE DIVISION OF
HUMAN RIGHTS IN NYSDHR CASE # 10192054; FEDERAL CHARGE #
16GB801267 (See Enclosure I).

Director,

I am the complainant in the above referenced case. On May 31, 2018, the
Regional Director of the New York Division of Human Rights (“NY DHR”) issued
a Determination/Order in the above referenced case (See Enclosure I).

[ have reviewed the Decision and the record of the complaint that I submitted
to the Division of Human Rights and I am requesting a substantial weight review of
the Determination and Order of the NYSDHR on two grounds

GROUND I
The Division of Human Rights stated the following:

“A review of the record shows that the Complainant has not substantiated
his claim. The record includes no remarks or references to complainant’s prior
two complaints” (See Enclosure I, p. 2, (2).

] am requesting a substantial weight review of this Determination/ Order of
the NYSDHR because Complaint Paragraph 6 of the “DESCRIPTION OF THE
DISCRIMINATION” that I filed with the NYSDHR specifically alleged the -
Following:

“In 2016, I filed complaint with the New York Division of Human Rights,
under Cases # 10183250 and 10183369. These two cases were dismissed
procedure of administrative convenience because Balchem Corporation refused to
produce documentary evidence that I requested through the investigator”
 

Case 7:19-cv-09943-PMH Document 2 Filed 10/25/19 Page 51 of 120

(See Enclosure II, New York State Division Of Human Rights Complaint
Form, Page 8, “DESCRIPTION OF THE DISCRIMINATION, 6”)

Complaint Paragraph 7 of the “DESCRIPTION OF THE
DISCRIMINATION” alleged the following:

“I subsequently obtained Notices of Rights to Sue from the EEOC, and 1
filed a lawsuit in the Federal Court and the lawsuit is still ongoing under Docket #
17-cv-02810-KMK at the US District Court for the Southern District of New York”

(SEE Enclosure II, New York State Division Of Human Rights Complaint Form,
Page 8, “DESCRIPTION OF THE DISCRIMINATION, 97’)

In addition to the “DESCRIPTION OF THE DISCRIMINATION, {{6-7”
alleged in the initial Complaint to specifically identify the prior two cases at the
Agency level, Complainant subsequently provided the NYSDHR investigator
(Investigator Dawoud), with additional documents from the prior two Agency
Complaints and from the ongoing lawsuit in the Federal Court. Therefore, the
NYSDHR was clearly in error in stating that “the Complainant has not substantiated
his claim. The record includes no remarks or references to complainant’s prior two
complaints”. And even if investigator Dawoud failed to add the supporting
documents produced by Plaintiff as related to the prior two cases and the ongoing
federal court case, that error must be imputed to the NYSDHR and not to the
Complainant because Complainant actually only needed to identify the case
numbers for the prior two cases so that the Division could track them in the
Division’s and the EEOC’s systems.

In view of the Complaint’s “DESCRIPTION OF THE DISCRIMINATION,
"96 and 7”, and of the NSDHR Determination/Order saying that “the Complainant
has not substantiated his claim. The record includes no remarks or references to
complainant's prior two complaints”, it is undisputed that the NYSDHR was clearly
an error because the Complaint filed with the NYSDHR on 12/28/2017 literally
identified the prior two Agency level complaints and also the Federal Court case that
resulted from the prior two prior complaints filed at the Agency levels. Accordingly,
I ham hereby requesting the EEOC to reverse/Amend/overrule the Determination to
the EEOC to correctly and properly credit alleged the Complainant with the prior
two complaints. As a matter of Fact, the EEOC should already have the
corresponding Federal Charges for those prior tow complaints.

 
Case 7:19-cv-09943-PMH Document 2 Filed 10/25/19 Page 52 of 120

GROUND II
In addition, the NYSDHR Determination stated the following:

“The record also shows that Respondent has a policy of issuing only neutral
references for all employees. A copy of that policy is included in the record. The
record further shows that it provided neutral references to prospective employers
for complainant” (See Enclosure I, p. 2, (2).

Complainant requested the NYSDHR to provide Complainant with a copy of
the Respondent’s record at the NYSDHR showing that “Respondent has a policy of
issuing only neutral references for all employees. A copy of that policy is included
in the record. The record further shows that it provided neutral references to
prospective employers for complainant”. However, the NYSDHR refused to provide
Complainant with a copy of the Respondent’s record referred to by the NYSDHR in
its Determination. Furthermore, I am not aware of any instance in which Respondent
ever issued even a “neutral reference” to any of my prospective employers.

My prospective employers who sought references told me that when they
contacted Balchem Corporation to request reference, they did not obtain any and I
informed the NYSDHR of this fact. Therefore, the NYSDHR must release a copy of
the Respondent showing that there is evidence that “that it [Balchem] provided
neutral references to prospective employers for complainant”. Unless the record of
the NYSDHR contains copies of the neutral references that Respondent is said to
have provided to prospective employers, then the NYSDHR is also in error on this
fact.

CONCLUSIONS

Even If the record of the NYSDHR contains copies of “neutral references”
as stated in the Determination of the Division, the Equal Employment Opportunity
Act (““EEOA”) DOES NOT ALLOW that an employer would use any of its SELF-
MADE INTERNAL POLICIES as the basis to knowingly retaliate against an
applicant for employment who had filed charge of discrimination against the said
employer. Therefore, the Determination/Order of the NYSDHR is fatally flawed as
a matter of law.

Furthermore, because the NYSDHR incorrectly determined that “The record
includes no remarks or references to complainant’s prior two complaints”, it
naturally follows that the Determination/Order of the NYSDHR is not legally viable
 

 

 

Case 7:19-cv-09943-PMH Document 2 Filed 10/25/19 Page 53 of 120
in view of the EEOA. The Determination/Order of the NYSDHR must therefore be
reversed/Amended/Overruled its entirety.
Respectfully submitted
Ricky Kamdem-Ouaffo,
Mailing Address
P.O. Box 381

New Brunswick, NJ 08903
Tel: 1 732 763 8622

 

Ce: Linda Fenstermaker, Regional Director, NYSDHR.
Enclosures:

Enclosure I: Determination and Order of the NYSDHR on case # 10192054,
Dated May 31, 2018.

Enclosure H: Notarized “New York Division of Human Rights Complaint
Form” filed with the NYSDHR on Dec. 28, 2017.
a
_ Case 7:19-cv-09943-PMH Document 2 Filed 10/25/19 Page 54 of 120

ANNEX TABLE OF CONTENTS OF THE COMPLAINT

I. DESCRIPTION OF THE TECHNICAL FORM USED FOR THIS COMPLAINT
(OPTIONAL, NO ANSWER REQUIRED FROM ANY DEFENDANT ON THIS
SECTION) ..esscscsssessscsvosenenssosonsesencnnsoserarssesseseoecnsrosasenessosnsusenesarecsenaseseauscassenresssausesesssacseasssasacaesnees 2

Il. SHORT AND PLAIN STATEMENT OF THE CLAIM SHOWING THAT
PLAINTIFF IS ENTITLED TO RELIEF AS TO EACH DEFENDANT, PURSUANT TO

THE FED. RULE. CIV. PROC. RULE 8(a)(2).......csscssssessrsscsssssssssessesssnscecsssasscssncessessnesssesanses 2
Short And Plain Statement Of The Claim Or Of The Action ..0.......ccccccceesseesstseesereeeseesees 2

2. Relevance And Assignment Of Complaints Counts As To Each Defendant ..............0:000 4
TIT, DESIGNATION OF THE PARTTEISG.......ccccssssssssssssssssessssssssssssesrsccesssssssasescsesssesnsesesserses 4
PLAINTIPE, 00... ccececceecesceeesacecensscecaeesaecnatevanseneseacescessanessasesssanssausansesseseasessnassansesanesseseasea 4

2. DEFENDANTS 0.0... .ccccccccscsscsssecsssscsstsesscceeasepsteceeeessesesvsnsessanessussausssnsensseusasenevainensusasavansans 10

1) Balcherm Corporation oo... eeceecesecesseesseeeeeceeceeeeeceaeseeesesessneeassaceaeeessaeseeaessaaseessenesaeeatans 10

2) Gideon Nyabuti Oenga aka Gideon Oenga........ ccc cccceetsesceteescssescpessoseceeesnerereanens 16

3) Robert T. Minger aka Bob Mimiger .0........cccceecccesesscessseessssneseessesesnecnesseesesesseesseeeesees 24

4) Renee McComb ooo. eee cecccccccsesscsceeccereasersnesorensesnassnscesnevsesenescessnseaseessessceaseaeeseesaesatens 29

5) Theodore Harris aka Ted Harris, CEO, Balchem Corporation... eseseeeeeteeeeeeee 34

6) John Kuehner, VP, Balcher Corporation ..............c:cccssessssesteesseesssseesseesscsresesnenssenssses Al

7) Travis Larsen 00... cceecccsescesceseceseecsesseessesseescssssaeesnecsuessuasenaecaseascassassaaaesaesasaascateceaespaneres 47

I. SHORT AND PLAIN STATEMENT PURSUANT TO THE FED. CIV. PROC. RULE
8(a)(1), OF THE GROUNDS FOR THE COURT’S FEDERAL QUESTION
JURISDICTION OVER THE CLAIM OR OVER THE ACTION AND PROCEDURAL
HISTORY AT NEW YORK DIVISION OF HUMAN RIGHTS (“NY DHR”) AND AT
THE EQUAL EMPLOYMENT OPPORTUNITY COMMISSION (“EEOC”)..ssssssssssssseee 61

If. STATEMENT OF MATERIAL FACTS IN SUPPORT OF THE CLAIM(S) FOR

1. Balchem Corporation Did Not Show Interest In Employing Plaintiff Until After Plaintiff
Had Conceptualized And Proposed A New Trade Secrets And Patentable Technology
Providing Commercially Viable Solutions To The Animal And Human Nutrition Market’s
Needs For An Advanced Encapsulation System With Certain Technical Specifications And
Performance As To The Time Of Release In The Digestive Tract, Handling During Process,
And Shelf-Life Stability... ee ceenesseeseesseeresaessesaesenesaecneeeaeseeeaesseesseeeaessesaesaeseeneseateaeeaes 73

2. On Around Beginning Of January 2015, Balchem Was Not Having Success At Finding A
Person With The Skills To Invent A New Encapsulation Technology For Balchem
Corporation’s Business, And Balchem Corporation’s Management Then Communicated
Plaintiff By Phone And By E-Mail That Balchem Corporation Had reviewed Plaintiff's
Resume Again And Wanted To Invite Plaintiff To Meet With In Person For Some

178
Case 7:19-cv-09943-PMH Document 2 Filed 10/25/19 Page 55 of 120

 

Conversations To See If Plaintiff Could Work With Balchem Corporation On New
Technologies And Product ...........:ccccccecsccessscesesesensssnsessanecssanecessesensesesnssenecsnsssnessessentasenessneas 714

3. Upon Learning About Balchem Corporation’s Interest In New Encapsulation
Technologies For An Advanced Encapsulation System, Plaintiff Conceptualized A New Trade
Secrets And Patentable Technology On His Own Time And Resources, Confidentially
Proposed And Presented The Same To Balchem Corporation In Faith And Trust, By E-Mail,
Phone And In Person .0.......ccececesseeeseeeeseceesceceeesseenesaseacesccessaesecaeseceeseesenesensesseecoessaenansenenseeaes 75

4. Upon Seeing The Ideas And The Proposals That Plaintiff Had Conceptualized And
Proposed As Solutions For A New Trade Secrets Encapsulation Technology And An
Advanced Encapsulation System Suitable For Animal And Human Nutrition Market,
Balchem Corporation Became Interested In Plaintiff And Requested Plaintiff To Fill-Out
Balchem Corporation’s Employment Application Form........c0.cccccscsesseteeeeeceseeeseseesssteenecees 76

5. Balchem Corporation’s Corporation Initial Employment Offer To Plaintiff Was “Ar-Will”
But The Post-Balchem-Initial-Employment Offer Negotiations And The Promises Leading to
The “Evaluation” and “Relocation” Clause” Added On Top of the Balchem Corporation’s
Initial Employment Offer Were Binding And “Not-At-WilD? .o0...cccccccccccsesessesescetececeeeeecneenes 78

6. Upon Starting At Balchem Corporation In April 2015, And In A Relative Short Time,
Plaintiff Was Able To Successfully Implement The New Technologies He Had
Conceptualized And Proposed To Balchem Before Being Offered Employment By Balchem
COLPOratlOn oes ee eeseeseeece teense ceesenesenenessenssseasssatsassenssscecscecausnaesseesescatsaceseeicenedsesessessneesnsatsnesess 81

7. Plaintiff Having Had A Quick Success At Implementing The New Trade Secrets
Encapsulation Technology That Plaintiff Had Conceptualized And Proposed To Bailchem
Prior To Being Offered Employment, Plaintiff Was Asked By Balchem Corporation’s R&D
Managers To Speak And Introduce The New Trade Secrets Encapsulation Technology And
The Prototypes Thereof At A June 2015 Introductory Meeting Between The Analytical And
Product Development Team And The New CEO Theodore Harris In The Balchem
Corporation’s Board Room In New Hampton, NY .........ccccceccessceeseeeeeeseeseeeeeeneseasseeensnarsenseey 82

8. Having Realized That Balchem Corporation Had Not Had A Successful New Trade
Secrets And Patentable Technology For Decades, Plaintiff's Work For New Encapsulation
Technology Got Early Attention From CEO Ted Harris Which The CEO Expressed To
Plaintiff Personally During a One-One Conversation In The New Hampton Cafeteria On The
SecONd FOOL... cece ccecccccssscseascscecssessessneeseeseesseesaesneesuaaeaeesenesvessaaesssesnessevaseedsnentesesacsesoass 86

9. In Spite Of Knowing That Plaintiff Was Successful At Supplementing The New Trade
Secrets Encapsulation Technology That Plaintiff Conceptualized And Proposed To Balchem
Corporation Prior To Being Offered Employment, CEO Ted Harris’s Ordered Balchem
Corporation’s R&D Managers To Search Plaintiff's Desk For Information On Plaintiff's
Muslim Religious Practices And Items .0.........ccccesseeseseceeceneeeesseeesseessseeescaseessseeesaescnesscenseassanees 87

10. Plaintiff Unsuccessfully Appealed To Balchem Corporation’s CEO Ted Harris To
Review The Grounds For The Issuance Of Discriminatory Performance Improvement Plan
(“PIP”), The Changes Of The Terms And Conditions Of Plaintiff's Employment, And The
Ban Of Plaintiff's Sacred Muslim Hoodie Attire That Were Imposed On Plaintiff By Balchem
Corporation On June 07, 2016, Shortly After Plaintiff Had Filed A Complaint Of
Discrimination Wit Balchem Corporation Human Resources..........:cc::cseccescetceeeeeceneeceeenenesees 88

179
Case 7:19-cv-09943-PMH Document 2 Filed 10/25/19 Page 56 of 120

 

11. In Spite Of Knowing That Plaintiff Was Successful At Implementing The New Trade
Secrets Encapsulation Technology That Plaintiff Conceptualized And Proposed To Balchem
Prior To Being Offered Employment, Balchem Corporation And Its Managers Denied
Plaintiff's Application For Merit-Based Promotion Because Of Plaintiff’s Muslim Religion
And The Sacred Hoodie Dressing Practices Thereof During The Ramadan..........0.... eee 89

12. In Spite of Knowing That Plaintiff Was Successful At Implementing The New Trade
Secrets Encapsulation Technology That Plaintiff Conceptualized And Proposed To Balchem
Prior To Being Offered Employment, Balchem Corporation Denied Plaintiff's Appeal For
Reinstatement Although Plaintiff Complained That He Had Been Terminated On
Discriminatory Basis Because Of Plaintiff's Muslim Religion And The Sacred Hoodie
Dressing Practices Thereof During The Ramadan .00........0.cccescesescseesseeetseeeaneseeeseaeeesseteeaseeenes 92

13. In Spite of Knowing That Plaintiff Was Successful At Implementing The New Trade
Secrets Encapsulation Technology That Plaintiff Conceptualized And Proposed To Balchem
Prior To Being Offered Employment Balchem Corporation, Balchem Corporation Refused To
Acknowledge And Credit Plaintiff For His Work At Balchem Corporation Because Balchem
Doesn’t Like That Credit Be Given To A Muslim Scientist For A Project That Balchem
Corporation Considers To Be A Key Project, Trade Secrets, Intellectual Property And Patent
Materials eee eee ceceeesceceene cence cence caeneaeeaeecsaesaceeecaeeeesaganeeaeseaeeceeseaasenescaeeeesesaaeaeecaeeaeseesenenaes 93

14. Balchem Corporation Contradicted Itself In The Response Of Balchem Corporation
To Plaintiff's EEOC Complaint And In The Balchem Corporation’s CTO Testimony Now
Filed By Balchem Corporation In The Federal Court Disclosing And Providing Evidence
Showing That Plaintiff Was Successful At Implementing The New Trade Secrets
Encapsulation Technology That Plaintiff Conceptualized And Proposed To Balchem Prior To
Being Offered Employment ..0.0.... cc eccccectceecesseneeeeseeaeeneceeaeeeseaseesepsesecscnseeseceeatesacegentectenenaes 97

15. The Successful Implementation By Plaintiff Of The New trade secrets Encapsulation
Technology That Plaintiff Conceptualized And Proposed To Balchem Prior To Being Offered
Employment By Balchem Corporation Was Documented In Laboratories Notebooks And
Regularly Reported On By Plaintiff In Writing On A Weekly, And Monthly Basis Or As
Requested oo... cece ceeecceesecrenecseecaeeceesseseseeseeseensaeesacesavaneseaesnaseseasaseeaeeeseeceasaeencaeeseeeerseneneetees 99

16. Balchem Corporation and Its Manager Co-Defendants Subjected Plaintiff To
Outrageous, Extreme, Harsh Treatment, New Terms And Conditions Of Employment
Because Of Plaintiff's Muslim Religion, Creed And The Sacred Hoodie Dressing Practices
Thereof During The Ramadan. ...0.0......cccescecccesseceeseceecececeenaneecensessesecaeesneesseeseseeaeeesenseesesenesensiees 99

17. Contrary To Balchem Corporation’s False Statement to NY DHR That Balchem
Corporation Imposed A PIP On Plaintiff And Subsequently Terminated Plaintiffs
Employment Because Of “Ongoing Performance Failures”, Balchem Corporation’s CTO
Recently Conceded In The District Court That Plaintiff Had Done Work At Balchem
Corporation And Had Successfully Implemented The New Advanced Encapsulation
Technology/System That Plaintiff Conceptualized And Proposed To Balchem Prior To Being
Offered Employment, Resulting In An “Advanced Encapsulation System” Which Balchem
has Classified As “Trade Secrets”, “Intellectual Property”, “Confidential” “Patent” Materials
And That the Publication of the New Trade Secrets And Patentable Technology “Would
Negatively Impact Balchem Corporation's Ability To Protect This Confidential, Proprietary

180
2

Case 7:19-cv-09943-PMH Document 2 Filed 10/25/19 Page 57 of 120

 

Information And Also Provide The Company’s Competitors An Unfair Business Advantage”
106

18, Through Ongoing Unemployment, I Requested for Letter of Reference From Balchem
Corporation and Its Managers To Acknowledge MY accomplishments, But My Requests
Have Been Denied Although Defendants Know That Plaintiff Was Successful At
Implementing The New Advanced Encapsulation Technology/System That Plaintiff
Conceptualized And Proposed To Balchem Prior To Being Offered Employment, And The
Defendants Chose Instead To Serve Plaintiff With Court Orders To Seal All Documents
Showing Record That Plaintiff's Work At Balchem Corporation Was Of Superior, Patentable
Quality 108

19. The Conditions Of The Termination Of Plaintiff's Employment Caused Plaintiff To
Lose Substantial Financial Reward And The Professional Reputation That Plaintiff Deserved
For The New Advanced Encapsulation Technology/System And The Creation Of An
Advanced Encapsulation System That Plaintiff Conceptualized And Proposed To Balchem
Prior To Being Offered Employment «000.0... cecceeseecceeeeeseeeaeeeaeseeeesseseasenesaseteesaeseaesaeseaneeas 109

20. The Outrageous Attacks On Plaintiff, The Outrageous Changes Of The Terms And
Conditions of Employment, The Discriminatory Denial Of Employment Privileges Including
Denial Of Promotions, The Discriminatory Termination of Plaintiff's Employment, And The
Refusal To Refer Plaintiff For New Employment Opportunities Has Caused Severe, Extreme,
Outrageous and debilitating Mental And Emotional Health Problems On Plaintiff For Which
Plaintiff Has Been Medically Diagnosed And Has Been Treated For Two Years Thus Far.. 109

21. After The Termination of Plaintiff's Employment, Balchem Corporation Opened New
Positions, Hired New Scientists and Engineers, Allocated New Resources For Them To
Continue Scale-Up Work On The Same New Advanced Encapsulation Technology/System
That Plaintiff Conceptualized And Proposed To Balchem Corporation Prior To Being Offered
Employment And Which Plaintiff Successfully Implemented At Balchem And Also Taught
And Trained Other Balchem Scientists To Practice .........cceeccsecseeceeeeseneeseeseeeeeeaseaeneaneaeeeees 110

22. At Least One Other Former Employee Of Balchem Corporation Came Forward
Anonymously On Public Website Online To Disclose Having Heard Balchem Corporation’s
Supervisors Talk and Demean Other Employees On Characteristics That Are Specified As

Discriminatorily In Title VII and NY Statutes ........ cece secssceseeesseseasereesaneaeeneteaeeesseanecgees 115
THE. CAUSES OF ACTION ......cccscssscsecsscessscerscescsessensssessssesrsacessocassscssesecssssosccasseseassssneseane 115
COUNT LI o..ececcscsnssssetssssssssesssrssessetsscssrscaresasssecscusseassocacsscessecescuscassuscusseosccasseseessseneaeane 115

VIOLATION OF TITLE VIT OF THE CIVIL RIGHTS ACT OF 1964, 42 U.S.C,
§$2000e-2(a)(1) - FAILURE OR REFUSAL TO HIRE BECAUSE OF
PLAINTIFF’S MUSLIM ’S RELIGION AND THE PRACTICES THEREOF.... 115

COUNT IL ......ccsscessessscsssrossscessnassessnssesscessoerocscsssonnesacunasaneessonssenseatoaseesseonseausensesseanenae 125
FURTHER VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF 1964,
42 U.S.C. §2000e-2(a)(1) - FAILURE OR REFUSAL TO HIRE BECAUSE
PLAINTIFF HAD OPPOSED, MADE TITLE VII CHARGE, AND TESTIFIED
AGAINST BALCHEM CORPORATION FOR THE BAN OF PLAINTIFF’S
SACRED MUSLIM HOODIE ATTIRE FROM THE WORKPLACE WHILE

181
Case 7:19-cv-09943-PMH Document 2 Filed 10/25/19 Page 58 of 120

BALCHEM COPORATION AND ITS CO-DEFENDANTS WERE ALLOWING
OTHER EMPLOYEES TO BRING AND WEAR THEIR HOODIE ATTIRES AT
WORK AND FOR THE UNLAWFUL AND RETALIATORY SUSPENSIONS
AND DISCHARGE/TERMINATION OF PLAINTIFF’?S EMPLOYMENTWITH
BALCHEM. ]........eccescsecsstreessresseeeresncsnsesessanessussanassaaeasseseasereseraeseeeseesearasanassereantres 125

COUNT TIL wescccsccsssssscessesssrnsnerenascususscsensoaronversoessoscaressssnsanenseuntsctsueeceneateananeasensestonses 135
VIOLATIONS OF NY EXC 15 §§296(1)(a) AND 296(6): REFUSAL TO HIRE
OR EMPLOY, AIDING, ABETTING, INCITING, COMPELLING OR
COERCING REFUSAL TO HIRE OR EMPLOY BECAUSE OF PLAINTIFF’S
MUSLIM CREED AND MUSLIM RELIGIOUS PRACTICES THEREOF ........ 135

COUNT TV... cesessesssentscencnsesenssaseessunsnsctscunsesseneneserssescnesaseseenansoenneastssnseneassenanearonsanseanes 145
VIOLATIONS OF NY EXC §§296(e) AND 296(7): REFUSAL TO HIRE OR
EMPLOY, AIDING, ABETTING, INCITING, COMPELLING OR COERCING
REFUSAL TO HIRE OR EMPLOY BECAUSE PLAINTIFF HAD OPPOSED,
MADE A CHARGE, AND TESTIFIED AGAINST BALCHEM CORPORATION
AND ITS CO-DEFENDANTS FOR THE BAN OF PLAINTIFF’S SACRED
MUSLIM HOODIE ATTIRE FROM THE WORKPLACE WHILE BALCHEM
CORPORATION AND ITS CO-DEFENDANTS WERE ALLOWING OTHER
EMPLOYEES TO BRING AND WEAR THEIR HOODIE ATTIRES AT WORK,
AND FOR THE UNLAWFUL AND RETALIATORY SUSPENSIONS AND
DISCHARGE/TERMINATION OF PLAINTIFF’S EMPLOYMENT WITH

BALCHEM 1... ccccccessesecsesecesesensersetaersessneessaeeeeeeceaaesaceseneconeaesaaeessneesiasenaeeeeeseaene 145
COUNT V ....:sccssssssessssstsccesrenessonescusscesteassersassassecrsasscaesnarsanenseasnestanssoaseatsasenenasacestocseas 155
TORTUOUS INTERFERENCE WITH /PROSPECTIVE PROFESSIONAL AND

ECONOMIC OPPORTUNITIES/ADVANTAGES ...... ccc ceeeeecceeseeeseenereeneeees 155
COUNT VI... cccesssccsssensescsscssncsssrsassrsessessescassscssoccassaneasancessenssessersonscestoncnensenncasteneess 163

FEDERAL TITLE VII AND NEW YORK Y HUMAN RIGHT LAW (“NY HRL”)
“HOSTILE WORK ENVIRONMENT AND/OR HARASSMENT, AIDING AND
ABETTING HOSTILE WORK ENVIRONMENT AND/OR HARASSMENT” OF
THE PLAINTIFF BECAUSE OF PLAINTIFF’S MUSLIM ’S RELIGION AND

THE PRACTICES THEREOP ...... 0. ccceseseses aedveanesvaseeseeneeesseansasedueenseceaneeneseennennes 163
TV. DEMAND FOR RELIEF .........c.ccsscsccssrescescnscrsassescesceaccescnsossonscesssessonsesseccessecssecstensese 175
1. DEMAND FOR RELIEF PROVIDED BY 42 U.S.C. § 2000E-5(g) 0... eects 175

2. DEMAND FOR RELIEF PROVIDED BY THE STATUTES OF THE STATE OF NEW
YORK occ rears renee neseaneeseeaeceeseeseeeseeeeaeesseeeeseeseesecaesecaaeseaseeeeesseeseeeeeseeaetaseneansnasentae 176
V. DEMAND FOR TRIAL BY JURY .......ccccscssssssesscetsenseenscsscencarsconesartsscansersonsassananesseaneet 176

182 :
 

 

Case 7:19-cv-09943-PMH Document 2 Filed 10/25/19 Page 59 of 120

Ricky Kamdem-Ouafio

86 Bayard Street, # 381

New Brunswick, NJ 08903
Tel: 1 732 763 8622

E-mail: rickykamer@ gmail.com

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

RICKY KAMDEM-OUAFFO,

Plaintiff,
Vs.

BALCHEM COPORATION
GIDEON OENGA (In Personal Capacity and in
Capacity with Balchem Corporation)
BOB MINIGER (In Personal Capacity and in
Capacity with Balchem Corporation)
RENEE McCOMB (In Personal Capacity and in
Capacity with Balchem Corporation)
THEODORE HARRIS, CEO (In Personal
Capacity and in Capacity with Balchem
Corporation)
JOHN KUEHNER (In Personal Capacity and in
Capacity with Balchem Corporation)
TRAVIS LARSEN (In Personal Capacity and in
Capacity with Balchem Corporation)
MICHAEL SESTRICK (In Personal Capacity
and in Capacity with Balchem Corporation)
JOHN/JANE DOES (In Personal Capacity and in
Capacity with Balchem Corporation)

Defendants.

 

 

COMPLAINT

Jury Trial Requested Yes_X_ No__

 
 

 

Case 7:19-cv-09943-PMH Document 2 Filed 10/25/19 Page 60 of 120

Plaintiff, Ricky Kamdem-Ouaffo, by way of Complaint against Defendants , states as follows:

I. DESCRIPTION OF THE TECHNICAL FORM USED FOR THIS COMPLAINT

(OPTIONAL, NO ANSWER REQUIRED FROM ANY DEFENDANT ON THIS
SECTION)
1) “No Technical Form is required” by the Federal Rules of Civil Procedures Rule 8(d)(1),
but Plaintiff provides a “TABLE OF THE CONTENTS OF THE COMPLAINT PLEADING?” is
ANNEXED at the end of this Complaint to help each party with an upfront identification of the
Sections of the Complaint applicable to each party.
2) Because this Complaint involved multiple defendants who acted either individually,
collectively or on behalf of others, each defendant is expected/required to Respond only to the
Sections of the Complaint applicable to such a defendant, unless such a defendant chooses to
respond to all allegations.
Tl. SHORT AND PLAIN STATEMENT OF THE CLAIM SHOWING THAT
PLAINTIFF IS ENTITLED TO RELIEF AS TO EACH DEFENDANT,
PURSUANT TO THE FED. RULE. CIV. PROC. RULE 8(a}(2)

1. Short And Plain Statement Of The Claim Or Of The Action

3) — Balchem Corporation and its co-defendants committed unlawful employment practices
against the Plaintiff in violation of the Laws and Statutes the United States and of the State of New
York, consisting of failure/refusal to hire against Plaintiff because of Plaintiff's Muslim
Creed/Religion, and because Plaintiff previously objected to their unlawful practices and made a
an Agency and/or court Charge/complaint against them for their unlawful employment unlawful
practices.

4) Plaintiff was employee at Balchem Corporation and Balchem Corporation and its
managers/executives found out that Plaintiff had Muslim religious Practices, and upon confronting
Plaintiff bout his Muslim creed/religion Plaintiff confirmed it and had no intention of abandoning

his Muslim religious practices.
 

 

Case 7:19-cv-09943-PMH Document 2 Filed 10/25/19 Page 61 of 120

5) Subsequently acting in their bigotry, dislike, disdain and/or hatred of Plaintiffs Muslim
creed, religion, and the hoodie wearing practices/tradition of Plaintiff's Muslim creed/religion,
Defendants Oenga, McComb, Sestrick, Miniger, Kuehner, Larsen, and Harris misused and abused
of their positions of seniority at Balchem Corporation to lie and to make false reports to Balchem
Corporation about Plaintiff's Job performance, falsely charging that “Sometime after his hire,

Complainant's performance suffered, etc...” and thereby caused Balchem Corporation to
unlawfully terminate Plaintiffs employment and to blacklist and to refuse/fail to rehire Plaintiff
for open positions at Balchem Corporation, including positions opened for the advancement of the
a new technology Plaintiff had created and successfully implemented at Balchem Corporation.

6) Plaintiff has been unemployed and also applied for jobs including research and
development jobs that Balchem Corporation posted on public website looking for the expertise
that Plaintiff has or which were opened for the advancement of the inventions that Plaintiff
conceptualized and successfully implemented at Balchem before being unlawfully terminated, but
Balchem Corporation failed/refused to rehire and did not even call Plaintiff for interview.

7) Balchem Corporation refused/failed to rehire the Plaintiff although the project that Plaintiff
developed at Balchem Corporation “remains active in Balchem Corporation's project portfolio”,
even as recently testified under oath by the CTO of Balchem Corporation, namely Mr. Michael
Sestrick in and Affidavit filed in the federal Court.

8) Balchem Corporation failed/refused to rehire Plaintiff for work at Balchem Corporation
and Balchem because of Plaintiffs Muslim Creed/Religion and because of the Plaintiff's
protected activity against Balchem and its co-defendants for their unlawful ban of Plaintiff's

Muslim hoodie attire and the termination of the Plaintiff's employment based on Plaintiff's

Muslim religion/creed.
 

i
Case 7:19-cv-09943-PMH Document 2 Filed 10/25/19 Page 62 of 120

9) Individual defendants Oenga, Miniger, McComb, Kuehner, Larsen and Harris committed
tortuous interferences with prospective professional, and economic opportunities/advantages by
misusing and abusing of their positions of seniority at Balchem Corporation to lie and to make
false reports to Balchem Corporation about Plaintiff’s Job performance, falsely charging that

0

“Sometime after his hire, Complainant’s performance suffered, etc...” and thereby caused
Balchem Corporation to unlawfully terminate Plaintiff's employment and to blacklist and to
refuse/fail to rehire Plaintiff for open positions at Balchem Corporation, including positions

opened for the advancement of the a new technology Plaintiff had created and successfully

implemented at Balchem Corporation.

2. Relevance And Assignment Of Complaints Counts As To Each Defendant

10) Defendant Balchem Corporation is held liable for all Complaint counts except Complaint
COUNTS V.
11) Defendants Oenga, McComb, Miniger, Kuehner, Larsen, Harris are liable for all Complaint
Counts except Complaint COUNTS I and II.

Hil. DESIGNATION OF THE PARTIES

1. PLAINTIFF

12) The Plaintiff is a citizen of the United States, residing in the State of New Jersey, with
mailing address as 86 Bayard Street, # 381, New Brunswick, NJ 08903.

13) _— Plaintiff is an American Citizen who was born and brought up in the land of Cameroon.
14) In the Country of Cameroon where Plaintiff was born and brought up,

Christianity, Islam and Traditionalist are the three main religions.
 

ee ee
Case 7:19-cv-09943-PMH Document 2 Filed 10/25/19 Page 63 of 120 |

13) = Plaintiff was brought up seeing Christianchurches and Muslimcenters of
various denominations operating freely and peacefully throughout Cameroon while
the traditionalists operate in their shrines and temples.

16) Plaintiff was also brought up seeing that persons of Islam, Christian or traditionalist
religious practices were appointed in the high offices of the country of Cameroon and they serve
their country peaceably and respected each other.

17) As a matter of fact, the country of Cameroon had a Muslim President before the current
one who officially introduced himself to the public as a Christian.

18) Muslimcenters and Christianchurches of various denominations operate freely
throughout the country where Plaintiff was born and brought up.

19) Plaintiff's biological family is also made up of relatives from Christian, Islam and
Traditionalist religious beliefs and practices, and also of relatives who advocate and practice a
little bit of each religion as they see it fit.

20) Plaintiff was educated in the teachings of Islam both at school and in the biological family
environment.

21) —‘~Plaintiff of himself also read the sacred Coran.

22) The Plaintiff has Islam and Muslim religion practices as well as practices from other
religions.

23) Plaintiff was born and brought up in a Country that practices the freedom of religion and
as an American Citizen Plaintiff believes in and defends the freedom of religion provided in the
Constitution of the United States.

24) ~=—— Plaintiff makes his living and earn money by working in the food, beverage and

pharmaceutical industries either on full-time, contract of consultant basis.
a
Case 7:19-cv-09943-PMH Document 2 Filed 10/25/19 Page 64 of 120

25) ‘Plaintiff also successfully developed and launched his own ingredients on the market place
an example of which Plaintiff named Natural Functional Savory Flavor.

26) Plaintiff learned from Balchem Corporation that there was market need for a New Trade
Secrets And Patentable Technology providing commercially viable solutions to the animal and
human nutrition market’s needs for an advanced encapsulation system with certain technical
specifications and performance as to the time of release in the digestive tract, handling during
process, and shelf-life stability and that for years Balchem Corporation had tried to develop
encapsulates but had not been successful.

27) Upon learning about Balchem Corporation’s interest in new encapsulation technologies for
an advanced encapsulation system, plaintiff conceptualized a New Trade Secrets And Patentable
Technology on his own time and resources, confidentially proposed and presented the same to
Balchem corporation in faith and trust, by e-mail, phone and in person.

28) Having seen the ideas and the proposals that Plaintiff had conceptualized and proposed as
solutions for a new encapsulation technology and an advanced encapsulation system suitable for
animal and human nutrition market, Balchem Corporation became interested in Plaintiff and
requested plaintiff to fill-out Balchem Corporation’s employment application form.

29) Balchem Corporation made representations to Plaintiff personally and also publicly
advertised on its website that Balchem Corporation was “an Equal Opportunity Employer” and
that it would not discriminate against an employee based upon race, religion, creed, sex, age, or
nationality of origin.

30)  Balchem Corporation made representations to Plaintiff personally and also publicly
advertised on its website that Balchem Corporation was a “Great Place To Work” for employees

who like Plaintiff “are passionate about delivering excellence”.
Neer
Case 7:19-cv-09943-PMH Document 2 Filed 10/25/19 Page 65 of 120

31) Relying on the Balchem Corporation’s representations that it was “an Equal Opportunity
Employer” and a “Great Place To Work” for employees who like Plaintiff “are passionate about
delivering excellence”, Plaintiff then filled out Balchem Corporation’s employment application
form and returned the same to Balchem Corporation, first by fax and then by FedEx mail (See
[Case 7:17-CV-02810-KMK] ECF Document # 32, pp. 57-84, EXHIBITS 013 to 023), which then
subsequently to Plaintiff joining Balchem Corporation on full-time basis to implement the
technology that Plaintiff had conceptualized on his own time and resources, and had confidentially
proposed and presented the same to Balchem Corporation in faith and trust.

32) Plaintiff brought forth this lawsuit because Plaintiff was denied promotion, pay increase
and terminated from his employment at Balchem Corporation for objecting to the ban of his Sacred
head-covering-hoodie Mush attire by Balchem Corporation and its executives and managers.
33) Plaintiff's employment agreement with Balchem Corporation made written provisions that
upon meeting “key performance objectives”, Plaintiff was eligible for “‘an increase” on salary.
34) = Plaintiff's employment agreement negotiations with Balchem Corporation also made some
verbal provisions that should Plaintiff meet key performance objectives and that should Plaintiff
develop patented technologies/processes or products, Plaintiff will be rewarded financially with
substantial amount of pay bonuses commensurate with the potential and value of the inventions
and that the company will open a laboratory for Plaintiff where Plaintiff will be able to establish
himself for the rest of his industry career (See ATTACHMENT VI, [Case 7:17-CV-02810-KMK]
ECF Document # 24-3, 92-98 ).

35) The written and verbal negotiations and agreements were reached with former Balchem

Corporation’s Chief Science Officer named Dr. Bob Dull, with the participation of Renee
i
Case 7:19-cv-09943-PMH Document 2 Filed 10/25/19 Page 66 of 120

McComb (Senior manager HR), Bob Miniger (VP of Human Resources), Defendant Oenga
(Senior Manager Analytical Laboratory)

36) Plaintiff indeed met and/or exceeded key performance objectives during his tenure at
Balchem Corporation, including the following as can be summarized or inferred from papers
recently filed in this Court by Defendant Balchem Corporation and its Chief Technology Officer

Michael Sestrick:

a) “ During his tenure with Balchem Corporation, Mr. Kamdem relied on and used his
personal intuition and empirical scientific observations and authored work on the creation
of encapsulated ingredients ([Case 7:17-CV-02810-KMK] ECF Document # 12, 77; [Case
7:17-CV-02810-KMK] ECF Document # 11-7, p. 5, See Section on “PROJECT
RESOURCES” Document Filed Under Seal).

b) Inspite of the extreme lack of resources at/from Balchem and Balchem Corporation’s other
scientists, Mr. Kamden developed/created an advanced encapsulation system that Balchem
Corporation knows to have the potential to significantly advance Balchem Corporation’s
competitive position in the animal nutrition market place ([(Case 7:17-CV-02810-KMK]
ECF Document # 12, 9; [Case 7:17-CV-02810-KMK] ECF Document # 11-7).

c) Specifically, during his tenure at Balchem Corporation, Mr. Kamdem created a whole new
class of encapsulated nutrients that Balchem Corporation tested and found to be much
better than what Balchem Corporation and/or Balchem Corporation’s competition
currently have on the market ([Case 7:17-CV-02810-KMK]| ECF Document # 12, (10;
[Case 7:17-CV-02810-KMK] ECF Document # 11-7).

d) Balchem Corporation found Mr, Kamden’s creation to be worthy of trade secret and/or

patent protection to be by Balchem, because Mr. Kamden’s creation is of such a nature that
 

 

Case 7:19-cv-09943-PMH Document 2 Filed 10/25/19 Page 67 of 120

should a competitor get hold of it, the competitor would have an unfair business advantage
over Balchem Corporation” ([Case 7:17-CV-02810-KMK] ECF Document # 12, {J 11-12;
[Case 7:17-CV-02810-KMK] ECF Document # 11-7),
37) Inspite of the fact that Plaintiff had met and exceeded the key performance objectives for
which he was hired by Balchem Corporation, not only did Balchem Corporation breached the
employment agreement by refusing to provide the increase as stipulated in the written and verbal
agreements, but Balchem Corporation’s Managers and executives subsequently went as far as
libeling and defaming Plaintiff to the New York Division of Human Rights and the EEOC on the
dates of 10/10/2016 and 02/26/2018 by writing that “Balchem Corporation Terminated Plaintiff
because of “continued and ongoing performance failures”.
38). In addition to the above profession-based libel and defamation, Balchem Corporation also
libeled and defamed Plaintiff's moral character and work ethics, all of which can now be easily
debunked by recent Court filings and Affidavit from Balchem Corporation and from his Chief
Technology Officer (See [Case 7:17-CV-02810-KMK] ECF Document # 12).
39) The Defamation that Balchem Corporation wrote to the New York Division of Human
Rights and to the EEOC on the dates of 10/10/2016 and 02/26/2018, falsely accusing Plaintiff of
having taken pictures and publicizing sensitive laboratory information.
40) Although Balchem Corporation had spent millions of dollars of money for decades on
efforts by its on scientific staff and on consultants to develop novel encapsulates, Balchem
remained unsuccessful until Plaintiff brought the skills and the technical know-how and in a
relatively short time, Plaintiff showed Balchem Corporation how to make new encapsulates and

taught Balchem Scientists the same skills.
 

 

Case 7:19-cv-09943-PMH Document 2 Filed 10/25/19 Page 68 of 120

41) But once Balchem Corporation and its managers/executives discovered that Plaintiff had
Muslim religious Practices, and that Plaintiff had no intention of abandoning his Muslim religious
practices, Balchem then imposed on Plaintiff a so-called Performance Improvement Plan “PIP” as
a cover up to terminate Plaintiff's employment and to breach Plaintiff's employment agreement.

42) And upon terminating Plaintiffs employment and severing all ties with Plaintiff, Balchem
Corporation claimed ownership of the trade secrets, patentable new encapsulation technology that
Plaintiff had conceptualized and proposed to Balchem prior to being deceitfully enticed through
Balchem Corporation’s misrepresentations to accept a full-time employment offer employment

from for the implementation of the New Trade Secrets And Patentable Technology at Balchem.

2. DEFENDANTS
1) Balchem Corporation

43) Balchem Corporation is a Food and Pharma company based in New Hampton, New York.
44) Its main business address is 52 Sunrise Park Road, New Hampton, New York, 10958

45) — Balchem Corporation and its co-defendants are currently represented in US District Case
# 7:17-cv-02810-KMK by the attorneys Michael A. Frankel and Rebecca McCloskey of the Law
firm Jackson Lewis P.C. whose offices are at 44 South Broadway, 14" Floor; White Plains, NY
10601. Tel: 1 914 872 8060 and who informed Plaintiff in the past to serve all papers against the
defendants through Defendants’ attorneys.

46) Balchem specialized in ingredients in the human nutrition and animal nutrition markets.
47) =‘ In April 2015, Balchem Corporation hired Plaintiff to do technology innovation work from
its R&D facility in New Hampton, NY.

48) At the end of 2014 and beginning 2015, Balchem Corporation was looking for someone

to develop new encapsulation technologies other than what it already had.

10
 

 

Case 7:19-cv-09943-PMH Document 2 Filed 10/25/19 Page 69 of 120

49)  Balchem also expected the person to h2ave Analytical instrumentation experience,

50)  Balchem Corporation through its then Chief Science Officer, the late Dr. Bob Dull invited
Plaintiff in January 2015 for an informal brainstorming lunch and Plaintiff accepted.

51) ‘During the lunch Plaintiff learned of their concerns and needs and subsequently made
several proposals based on his experience in the field of encapsulation and Analytical Sciences.
52) Balchem Corporation then invited Plaintiff for a PowerPoint Presentation with larger group
of Balchem Corporation’s staff.

53) Plaintiff accepted and the interview took place at Balchem Corporation’s headquarter in
New Hampton, NY.

54) Balchem Corporation became interested in Plaintiff and requested Plaintiff to fill-out its
Employment Application form.

355) Balchem Corporation made representations to Plaintiff personally, on its Application for
Employment form, in the employee handbook given to Plaintiff, and also publicly advertised on
its website that Balchem Corporation was “an Equal Opportunity Employer” and that it would not
discriminate against an employee based upon race, color, religion, gender, age, national origin,
disability, marital status, sexual orientation, citizenship, victim of domestic violence status, or any
other protected classification in accordance with federal and state law.

56)  Balchem Corporation also made representations to Plaintiff personally and also publicly
advertised on its website that Balchem Corporation was a “Great Place To Work” for employees
who like Plaintiff “are passionate about delivering excellence”.

57) Balchem then made an At-Will employment offer to Plaintiff to join the company as an

employee to implement technology proposal conceptualized and made by Plaintiff.

11
Leena ee ee ee
Case 7:19-cv-09943-PMH Document 2 Filed 10/25/19 Page 70 of 120

58) Relying on the Balchem Corporation’s representations that it was “an Equal Opportunity
Employer” and a “Great Place To Work” for employees who like Plaintiff “are passionate about
delivering excellence”, Plaintiff then filled out Balchem Corporation’s employment application
form and returned the same to Balchem Corporation, first by fax and then by FedEx mail (See .
[Case 7:17-CV-02810-KMK] ECF Document # 32, pp. 57-84, EXHIBITS 013 to 023).

59) However, Plaintiff countered the Balchem Corporation’s initial offer with a request for a
provision guarantee increase for Plaintiff if Plaintiff should successfully develop the technology
proposals he had made.

60) Upon Further discussions, Plaintiff and Balchem Corporation agreed upon the terms of the
guaranteeing increase for Plaintiff and the provision was added to the Balchem Corporation’s
initial offer as “Evaluation” Clause.

61) ‘Plaintiff also requested some money for Relocation and Balchem Corporation agreed.

62) The “Evaluation” and “Relocation” Clauses agreed upon between Plaintiff and Balchem
Corporation were not subject to Balchem Corporation’s “At-Will” Disclaimer and accordingly
they were added to Balchem Corporation’s initial employment offer in computer/electronic arial-
natrow-11 font and were typed in red-color.

63) The final document comprising the terms of Balchem Corporation’s initial At-Will
employment offer and the Not-At-Will clauses Evaluation and Relocation clauses negotiated
between Plaintiff and Balchem was renamed “Changes.”

64) With regard to Balchem Corporation’s representations to Plaintiff that Balchem
Corporation was a “Great Place To Work” for employees who like Plaintiff “are passionate about
delivering excellence”, the Chief Science Officer (“CSO”) made representations, promises to

Plaintiff and informed Plaintiff that since Plaintiff was joining the company with a new technology

12
Case 7:19-cv-09943-PMH Document 2 Filed 10/25/19 Page 71 of 120

proposal of his own, Plaintiff will be given his own laboratory should Plaintiff be able to turn the
concepts he had proposed into viable commercial technologies and products.

65) The CSO also made verbal promises that Plaintiff will be eligible for bonuses
commensurate with the potential of commercially viable inventions, new technologies and
products thereof should Plaintiff be able to successfully implement the concepts he had presented
to Balchem Corporation,

66) The CSO informed Plaintiff that the size of the bonuses indicated was to be 25% of the
profit potential of the new products and technologies, typical of what is practiced in the academia
for professors.

67) | Balchem encouraged Plaintiff to join the Company as full-time employee and to have faith
and trust that Balchem will honor its words.

68) Accordingly, Plaintiff joined the company as full-time employee.

69) Plaintiff started work in April 2015 and worked at Balchem Corporation’s R&D in New
Hampton, New York, until he was suddenly terminated for having objected to being subject to
discrimination because of his Islam and Muslim religion practices.

70)  =Plaintiff's employment agreement with Balchem Corporation made written provisions that
upon meeting “key performance objectives”, Plaintiff was eligible for “an increase” on “salary”.
71) _—‘~Pilaintiff’s employment agreement negotiations with Balchem Corporation also made some
verbal provisions that should Plaintiff meet key performance objectives and that should Plaintiff
develop patented technologies/processes or products, Plaintiff will be rewarded financially with
substantial amount of pay bonuses commensurate with the potential and yalue of the inventions
and that the company will open a laboratory for Plaintiff where Plaintiff will be able to establish

himself for the rest of his industry career.

13
 

 

Case 7:19-cv-09943-PMH Document 2 Filed 10/25/19 Page 72 of 120

72) The written and verbal negotiations and agreements were reached with former Balchem
Corporation’s Chief Science Officer named Dr. Bob Dull, with the participation of Renee
McComb (Senior Manger HR), Bob Miniger (VP of Human Resources), Defendant Oenga (Senior
Manager Analytical Laboratory)

73) Plaintiff indeed met key performance objectives during his tenure at Balchem Corporation
including doing work that was found by Balchem Corporation to be eligible for trade secret and
patent protection (See ([Case 7:17-CV-02810-KMK] ECF Document # 12, [7; [Case 7:17-CV-
02810-KMK] ECF Document # 11-7, p. 5, See Section on “PROJECT RESOURCES” Document
Filed Under Seal).

74) = Inspite of the fact that Plaintiff met and exceeded the key performance objectives for which
he was hired by Balchem Corporation, Balchem Corporation breached the Not-At-Will
employment agreement by refusing to provide the increase as stipulated in the written and verbal
agreements.

75) Balchem Corporation’s Managers and executives subsequently went as far as libeling and
defaming Plaintiff to the New York Division of Human Rights and the EEOC on the dates of
10/10/2016 and 02/26/2018 by writing that “Balchem Corporation Terminated Plaintiff because
of continued and ongoing performance failures”.

76) In addition to the above profession-based libel and defamation, Balchem Corporation also
libeled and defamed Plaintiff’s moral character and work ethics, all of which can now be easily
debunked by recent Court filings and Affidavit from Balchem Corporation and from his Chief
Technology Officer ((See [Case 7:17-CV-02810-KMK] ECF Document # 12).

77) The Defamation that Balchem Corporation wrote to the New York Division of Human

Rights “NY HRD”) and to the Equal Employment Opportunity Commission (“EEOC”) on the

14
 

 

Case 7:19-cv-09943-PMH Document 2 Filed 10/25/19 Page 73 of 120

dates of 10/10/2016 and 02/26/2018, falsely accused Plaintiff of having taken pictures and
publicizing sensitive laboratory information.

78) Although Balchem Corporation had spent millions of dollars of money for decades on
efforts by its on scientific staff and on consultants to develop novel encapsulates especially for
ruminant Nutrition, Balchem remained unsuccessful until Plaintiff brought the skills and the
technical know-how and in a relatively short time Plaintiff showed Balchem Corporation how to
make new encapsulates and taught Balchem Scientists the same skills.

79) But once Balchem Corporation and its managers/executives discovered that Plaintiff had
Muslim religious Practices, and that Plaintiff had no intention of abandoning his Muslim religious
practices, Balchem then imposed on Plaintiff a so-called Performance Improvement Plan “PIP” as
a cover up to terminate Plaintiff's employment and to breach Plaintiff's employment agreement.
80) Subsequently acting in their bigotry, dislike, disdain and/or hatred of Plaintiff's Muslim
creed, religion, and the hoodie wearing practices/tradition of Plaintiff's Muslim creed/religion,
Defendants Oenga, McComb, Sestrick, Miniger, Kuehner, Larsen, and Harris misused and abused
of their positions of seniority at Balchem Corporation to lie and to make false reports to Balchem
Corporation about Plaintiffs Job performance, and thereby caused Balchem Corporation to
refuse/fail to blacklist and to refuse/fail to rehire Plaintiff for open positions at Balchem
Corporation.

81) ‘Plaintiff has been unemployed and also applied for jobs including research and
development jobs that Balchem Corporation posted on public website looking for the expertise
that Plaintiff has or which were opened for the advancement of the inventions that Plaintiff
conceptualized and successfully implemented at Balchem before being unlawfully terminated, but

Balchem Corporation failed/refused to rehire and did not even call Plaintiff for interview.

15
 

 

Case 7:19-cv-09943-PMH Document 2 Filed 10/25/19 Page 74 of 120

82) | Balchem Corporation refused/failed to rehire the Plaintiff although the project that Plaintiff
developed at Balchem Corporation remains “Active” in Balchem Corporation’s project portfolio,
even as recently testified under oath by the CTO of Balchem Corporation, namely Mr. Michael
Sestrick in and Affidavit filed in the federal Court.

83) | Balchem Corporation failed/refused to rehire Plaintiff for work at Balchem Corporation
and Balchem because of Plaintiffs Muslim Creed/Religion and because of the Plaintiff s protected
activity against Balchem and its co-defendants for their unlawful ban of Plaintiffs Muslim hoodie
attire and the termination of the Plaintiff's employment.

2) Gideon Nyabuti Oenga aka Gideon Oenga

84) =‘ The last information Plaintiff has on Defendant Oenga is that he is an employee of Balchem
Corporation, and a senior manager of the Analytical Laboratory at Balchem Corporation in which
Plaintiff worked.

85) He was a teacher/professor in the country of Kenya before moving to the United States.
86) He is affiliated with some religious organization, most likely known as Seventh Day.

87) In the country of Kenya where he came from, Mr. Gideon’s religion was known to not
mingle and give much respect to Muslims and Islam.

88) Balchem Corporation and its co-defendants are currently represented in US District Case
# 7:17-cv-02810-KMK by the attorneys Michael A. Frankel and Rebecca McCloskey of the Law
firm Jackson Lewis P.C. whose offices are at 44 South Broadway, 14™ Floor; White Plains, NY
10601. Tel: 1 914 872 8060 and who informed Plaintiff in the past to serve all papers against the
defendants through Defendants’ attorneys.

89) During Plaintiff's work at Balchem Corporation, Plaintiff reported to him and regularly

communicated his scientific reports to him,

16
 

 

Case 7:19-cv-09943-PMH Document 2 Filed 10/25/19 Page 75 of 120

90) Around mid-May 2016, Defendant Oenga called Plaintiff from his Office and told Plaintiff
that Plaintiff must no longer wear a hoodie that he was wearing because it was Muslim and that
Balchem employees had been coming to him asking him about my religion and did not want to see
me wearing Sacred head-covering-hoodie Muslim attire.

91) ‘Plaintiff then requested Defendant Oenga that he should allow Plaintiff to continue to wear
his Sacred head-covering-hoodie Muslim attire especially since the Scared Ramadan was
approaching.

92) On May 26, 2016 during a one-on-one meeting with Defendant Oenga, Defendant Oenga
accused that Plaintiff had been insubordinate saying Plaintiff had continued to wear his Islam
Sacred head-covering-hoodie Muslim attire to work.

93) Plaintiff objected to the accusation as discriminatory and informed him that he was going
to report to Human Resources (“HR”) about it because the accusation was discriminatory.

94) Defendant Oenga then elevated his voice, stood up to open his office’s door and shouted
to Plaintiff that Plaintiff must take his belongings and go to HR never to return again.

95) ‘Plaintiff then communicated the incident to Human Resources Manager, Renee McComb
and to late Dr. Bob Dull, Former Chief Science Officer of Balchem Corporation, and made a
complaint of Discrimination based on Plaintiff’s religion and creed.

96) —_‘~ Plaintiff felt sick after the incident and was so sick that he went to his physician Dr. Strober
and was diagnosed with severe distress resulting from the incidents.

97) Plaintiff was sick for a week and remained home for a week.

98) Balchem Corporation’s HR then asked Plaintiff to obtain a Physician report of the
diagnosis of his sickness and accordingly Dr. Strober issued one which Plaintiff brought to

Balchem Corporation’s HR.

17
Leeeneeeeeeeeeee ee ee ae
Case 7:19-cv-09943-PMH Document 2 Filed 10/25/19 Page 76 of 120

99) Balchem Corporation’s HR then requested Plaintiff to meet with HR VP Miniger and
during that meeting Plaintiff produced Dr. Strober Report to him.

100) Upon reading Dr. Strober Report, VP Miniger then informed Plaintiff that Balchem was
suspending Plaintiff immediately and that Plaintiff needed to go home to wait for a decision.
101) Plaintiff then returned home and the day after Plaintiff was asked to return to Balchem to
meet with VP Miniger again.

102) When Plaintiff arrived, Plaintiff met with VP Miniger and VP Miniger presented Plaintiff
with a document and said that the document was about Performance Improvements Plan (“PIP”)
that Plaintiff needed to sign and comply or else Plaintiff will not be allowed to return to work.
103) Plaintiff objected to the document as being retaliatory and false, but Plaintiff consented to
signing on any provision of the document that pertained to standard company policy for every
employee.

104) The said PIP had a clause banning Plaintiff's Sacred head-covering-hoodie Muslim attire
from Balchem Corporation.

105) Present at the meeting was also defendant Oenga, who also signed on the portions of the
PIP documents that had been identified as being company standard policy applicable to any
employee.

106) On around August 17, 2016, Plaintiff used his cellphone to take pictures and e-mailed the
pictures to Human Resources to raise objection that Plaintiffs Sacred head-covering-hoodie
Muslim attire was banned from the company while others continued to bring and wear their
hoodies to work.

107) Defendants then accused Plaintiff around August 18, 2016 that Plaintiff had taken pictures

and videos of Balchem Corporation’s trade secrets and had publicized them to outside entities.

18
a
Case 7:19-cv-09943-PMH Document 2 Filed 10/25/19 Page 77 of 120

 

108) Such a statement was factually false because the Pictures taken were sent only to HR.
109) Upon information and belief, Gideon told Balchem Human Resources that Plaintiff took
pictures of a cabinet containing trade secret materials and had divulged them to outside sources.
110) Such a statement was factually false.

111) After Plaintiff started objecting to the ban of his Sacred head-covering-hoodie Muslim
attire, Defendant Oenga also reported to Human Resources that Plaintiff had not been able to do
the innovation work he was hired to do.

112) Such a representation was factually false because Plaintiff had invented a new
encapsulation technology and encapsulates that no other scientist who had worked for Balchem
had been able to do.

113) As a matter of fact, Defendant Oenga tested the encapsulated products that Plaintiff
developed and found that it the encapsulates were effective and surpassed by far any products of
that nature on the marketplace.

114) One of the encapsulated products that Plaintiff developed was Choline Chloride
encapsulates.

115) Choline chloride is very difficult to handle because it is very hygroscopic.

116) Plaintiff was able to find and develop an encapsulation technology for Choline Chlorine.
117) Defendant Oenga tested and found in his own tests that the choline chloride that Plaintiff
had developed was by far superior to whatever he had seen on the market over his experience in
the industry.

118) Plaintiff stored prototypes of his process and product development work in a cabinet that

assigned to Plaintiff when he started working at Balchem.

19
 

 

Case 7:19-cv-09943-PMH Document 2 Filed 10/25/19 Page 78 of 120

119) Plaintiff also used the said cabinet to store small quantities of newly developed prototypes
for shelf life observation over time to monitor the physical change of encapsulated materials.
120) A shelf life observation experience usually includes documenting the appearance of the
material by taking pictures/videos.

121) Often times, even at the request of Defendant Oenga, Plaintiff had taken pictures and
videos of his experimental set up and product prototypes and had communicated those pictures
and videos to Defendant Oenga.

122) Defendant Oenga had on several occasions, shown pictures and videos of Plaintiff's work
to senior managers at Balchem Corporation.

123) It was widely known within Balchem Corporation that Plaintiff had successfully brought a
new encapsulation technology at Balchem Corporation.

124) Once Plaintiff objected to the ban of his Islam Sacred head-covering-hoodie Muslim attire,
Defendant Oenga also claimed at his meetings with senior managers that he was the one who
brought the one technology and products thereof.

125) Such aclaim was factually false.

126) Asa matter of fact, Defendant Oenga was never able to contribute a workable idea to the
entire development work that Plaintiff did to bring forth choline chloride encapsulation
technology.

127) Plaintiff asked an attorney for Balchem Corporation whether Balchem Corporation
assumed responsibility for Defendant Oenga’s employment discrimination actions.

128) The said attorney did not indicate that Balchem was assuming responsibility for Defendant
Oenga’ employment discrimination actions, therefore Defendant Oenga is sued here in personal

capacity as well as in his capacity with Balchem Corporation.

20
 

 

Case 7:19-cv-09943-PMH Document 2 Filed 10/25/19 Page 79 of 120

129) Plaintiff's employment agreement with Balchem Corporation made written provisions that
upon meeting “key performance objectives”, Plaintiff was eligible for “an increase” on “salary”
and Defendant Oenga was aware that Plaintiff had met and even exceeded Key Performance
Objectives by developing a whole new class of encapsulates, something that no Balchem
Corporation’s scientist was ever able to do..

130) Plaintiff's employment agreement negotiations with Balchem Corporation also made some
verbal provisions that should Plaintiff meet key performance objectives and that should Plaintiff
develop patented technologies/processes or products, Plaintiff will be rewarded financially with
substantial amount of pay bonuses commensurate with the potential and value of the inventions
and that the company will open a laboratory for Plaintiff where Plaintiff will be able to establish
himself for the rest of his industry career.

131) Defendant Oenga was member of the team that interviewed Plaintiff and negotiated the
written and verbal terms of employment with Plaintiff.

132) The written and verbal negotiations and agreements were reached with former Balchem
Corporation’s Chief Science Officer named Dr. Bob Dull, with the participation of Renee
McComb (Senior Manger HR), Bob Miniger (VP of Human Resources), Defendant Oenga (Senior
Manager Analytical Laboratory)

133) Defendant Oenga knew that Plaintiff indeed met and even exceeded key performance
objectives during his tenure at Balchem Corporation, including the following as can be
summarized or inferred from papers recently filed in this Court by Defendant Balchem Corporation
and its Chief Technology Officer Michael Sestrick (See [Case 7:17-CV-02810-KMK] ECF

Document # 12 ; [Case 7:17-CV-02810-KMK] ECF Document # 11-7).

21
a
Case 7:19-cv-09943-PMH Document 2 Filed 10/25/19 Page 80 of 120

134) Defendant Oenga is one of the Balchem Corporation managers who came together to agree
on the libel and the defamation statements to write against Plaintiff to the Regional Director of the
Division of Human Rights on 10/06/2016.

135) In addition to the profession-based libel and defamation, Defendant Oenga also agreed with
other Balchem Managers to libel and to defame Plaintiff's moral character and work ethics, all of
which can now be easily debunked by recent Court filings and Affidavit from Balchem
Corporation and from his Chief Technology Officer (See [Case 7:17-CV-02810-KMK] ECF
Document # 12).

136) The Defamation that Defendant Cenga took part in wrote to the New York Division of
Human Rights and to the EEOC on the dates of 10/10/2016 and 02/26/2018, falsely accused
Plaintiff of having taken pictures and publicizing sensitive laboratory information.

137) Defendant Oenga knew that Although Balchem Corporation had spent millions of dollars
of money for decades on efforts by its on scientific staff and on consultants to develop novel
encapsulates, Balchem remained unsuccessful until Plaintiff brought the skills and the technical
know-how and in a relatively short time, Plaintiff showed Balchem Corporation how to make new
encapsulates and taught Balchem Scientists the same skills.

138) But once Defendant Oenga discovered that Plaintiff had Muslim religious Practices, and
that Plaintiff had no intention of abandoning his Muslim religious practices, Defendant Oenga then
advocated and/or supported imposing on Plaintiff a so-called Performance Improvement Plan
“PIP” as a cover-up to terminate Plaintiff's employment and to breach Plaintiff's employment
agreement.

139) Defendant Oenga is one of the Balchem Corporation managers who authored a “PIP”

imposing that Plaintiffs Muslim attire be banned from Balchem Corporation’s premises.

22
Neaeeeeeeeeeee ee
Case 7:19-cv-09943-PMH Document 2 Filed 10/25/19 Page 81 of 120

140) Defendant Oenga also lied to the CEO of Balchem Corporation that Plaintiff had been
taking pictures and shooting videos of Company’s premises and facilities and publicizing them.
141) But when the New York Division of Human Rights asked them to provide evidence of their
accusations against Plaintiff, they failed to provide evidence that Plaintiff had done any such thing
of which they falsely accused Plaintiff.

142) Although Balchem Corporation had spent millions of dollars of money for decades on
efforts by its on scientific staff and on consultants to develop novel encapsulates especially for
ruminant Nutrition, Balchem remained unsuccessful until Plaintiff brought the skills and the
technical know-how and in a relatively short time Plaintiff showed Balchem Corporation how to
make new encapsulates and taught Balchem Scientists the same skills.

143) But once Balchem Corporation and its managers/executives discovered that Plaintiff had
Muslim religious Practices, and that Plaintiff had no intention of abandoning his Muslim religious
practices, Balchem then imposed on Plaintiff a so-called Performance Improvement Plan “PIP” as
a cover up to terminate Plaintiff's employment and to breach Plaintiffs employment agreement.
144) Subsequently acting in their bigotry, dislike, disdain and/or hatred of Plaintiff's Muslim
creed, religion, and the hoodie wearing practices/tradition of Plaintiff's Muslim creed/religion,
Defendants Oenga McComb, Sestrick, Miniger, Kuehner, Larsen, and Harris misused and abused
of their positions of seniority at Balchem Corporation to lie and to make false reports to Balchem
Corporation about Plaintiff's Job performance, and thereby caused Balchem Corporation to
refuse/fail to blacklist and to refuse/fail to rehire Plaintiff for open positions at Balchem
Corporation.

145) Plaintiff has been unemployed and also applied for jobs including research and

development jobs that Balchem Corporation posted on public website looking for the expertise

23
Case 7:19-cv-09943-PMH Document 2 Filed 10/25/19 Page 82 of 120

that Plaintiff has or which were opened for the advancement of the inventions that Plaintiff
conceptualized and successfully implemented at Balchem before being unlawfully terminated, but
Balchem Corporation failed/refused to rehire and did not even call Plaintiff for interview.

146) Balchem Corporation refused/failed to rehire the Plaintiff although the project that Plaintiff
developed at Balchem Corporation remains “Active” in Balchem Corporation’s project portfolio,
even as recently testified under oath by the CTO of Balchem Corporation, namely Mr. Michael
Sestrick in and Affidavit filed in the federal Court.

147) Balchem Corporation failed/refused to rehire Plaintiff for work at Balchem Corporation
and Balchem because of Plaintiff's Muslim Creed/Religion and because of the Plaintiff’ s protected
activity against Balchem and its co-defendants for their unlawful ban of Plaintiff’s Muslim hoodie
attire and the termination of the Plaintiff's employment.

3) Robert T. Minger aka Bob Miniger

148) The last information Plaintiff has on Bob Miniger is that he is an employee of Balchem
Corporation.

149) The last information Plaintiff has on Bob Miniger is that he is a Vice President of Human
Resources at Balchem Corporation and also has an executive role within Balchem Corporation.
150) Balchem Corporation and its co-defendants are currently represented in US District Case
# 7:17-cy-02810-KMK by the attorneys Michael A. Frankel and Rebecca McCloskey of the Law
firm Jackson Lewis P.C. whose offices are at 44 South Broadway, 14 Floor; White Plains, NY
10601. Tel: 1 914 872 8060 and who informed Plaintiff in the past to serve all papers against the
defendants through Defendants’ attorneys.

151) His participation in the employment discrimination acts alleged herein included, approving

that Plaintiff be subject to a Performance Improvement Plan after Plaintiff reported the incidents

24
Case 7:19-cv-09943-PMH Document 2 Filed 10/25/19 Page 83 of 120

during which Defendant Oenga ordered that Plaintiff must stop wearing his Islam Sacred head-
covering-hoodie Muslim attire do work.

152) He also made the decision to suspend Plaintiff from work after Plaintiff took pictures and
submitted to Human Resources as evidence that other employees were allowed to bring and wear
their hoodies at work, while Plaintiff?s had been banned from the company because of Plaintiff's
religious practices.

153) He stated during a meeting in his office that he was suspending Plaintiff in order to do due
his due diligence whether Plaintiff might have taken more pictures showing evidence Balchem
committed employment discrimination.

154) More specifically he intended to order that Plaintiff's laptop be searched and that any such
evidence found on plaintiff's laptop be destroyed.

155) He also made the decision to terminate Plaintiff's employment alleging false accusations.

156) He called Plaintiff on 08/22/2016 along with Renee McComb to inform Plaintiff on
Plaintiff's smart phone that Plaintiff's employment was terminated.

157) Plaintiff's employment agreement with Balchem Corporation made written provisions that
upon meeting “key performance objectives’, Plaintiff was eligible for “an increase” on “salary”
and Bob Miniger was aware that Plaintiff had met and even exceeded Key Performance Objectives
by developing a whole new class of encapsulates, something that no Balchem Corporation’s
scientist was ever able to do.

158) Plaintiff's employment agreement negotiations with Balchem Corporation also made some
verbal provisions that should Plaintiff meet key performance objectives and that should Plaintiff
develop patented technologies/processes or products, Plaintiff will be rewarded financially with

substantial amount of pay bonuses commensurate with the potential and value of the inventions

25
 

Case 7:19-cv-09943-PMH Document 2 Filed 10/25/19 Page 84 of 120.

and that the company will open a laboratory for Plaintiff where Plaintiff will be able to establish
himself for the rest of his industry career.

159) Bob Miniger was member of the team that interviewed Plaintiff and negotiated the and
verbal terms of employment with Plaintiff.

160) The written and verbal negotiations and agreements were reached with former Balchem
Corporation’s Chief Science Officer named Dr. Bob Dull, with the participation of Renee
McComb (Senior Manger HR), Bob Miniger (VP of Human Resources), Defendant Oenga (Senior
Manager Analytical Laboratory).

161) Bob Miniger knew that Plaintiff indeed met and even exceeded Key Performance
Objectives by developing a whole new class of encapsulates, something that no Balchem
Corporation’s scientist was ever able to do at Balchem Corporation, nor had any Balchem
Competitor done, including the following as can be summarized or inferred from papers recently
filed in this Court by Defendant Balchem Corporation and its Chief Technology Officer Michael
Sestrick (See [Case 7:17-CV-02810-KMK] ECF Document # 12 ; [Case 7:17-CV-02810-KMK]
ECF Document # 11-7).

162) In spite of the fact that Plaintiff had met and exceeded the key performance objectives for
which he was hired by Balchem Corporation, not only did Balchem Corporation breached the
employment agreement by refusing to provide the increase as stipulated in the written and verbal
agreements, but Balchem Corporation’s Managers and executives subsequently went as far as
libeling and defaming Plaintiff to the New York Division of Human Rights and the EEOC on the
dates of 10/10/2016 and 02/26/2018 by writing that “Balchem Corporation Terminated Plaintiff

because of continued and ongoing performance failures”.

26
 

 

Case 7:19-cv-09943-PMH Document 2_ Filed 10/25/19 Page 85 of 120

163) Bob Miniger is one of the Balchem Corporation managers who came together to agree on
the libel and the defamation statements to write against Plaintiff to the Regional Director of the
Division of Human Rights on 10/06/2016.

164) In addition to the profession-based libel and defamation, Bob Miniger also agreed with
other Balchem Managers to libel and to defame Plaintiff's moral character and work ethics, all of
which can now be easily debunked by recent Court filings and Affidavit from Balchem
Corporation and from his Chief Technology Officer (See [Case 7:17-CV-02810-KMK]| ECF
Document # 12).

165) The Defamation that Bob Miniger took part in wrote to the New York Division of Human
Rights and to the EEOC on the dates of 10/10/2016 and 02/26/2018, falsely accused Plaintiff of
having taken pictures and publicizing sensitive laboratory information.

166) Bob Miniger knew that Although Balchem Corporation had spent millions of dollars of
money for decades on efforts by its on scientific staff and on consultants to develop novel
encapsulates, Balchem remained unsuccessful until Plaintiff brought the skills and the technical
know-how and in a relatively short time, Plaintiff showed Balchem Corporation how to make new
encapsulates and taught Balchem Scientists the same skills.

167) But once Bob Miniger discovered that Plaintiff had Muslim religious Practices, and that
Plaintiff had no intention of abandoning his Muslim religious practices, Bob Miniger then
advocated and/or supported imposing on Plaintiff a so-called Performance Improvement Plan
“PIP” as a cover up to terminate Plaintiff's employment and to breach Plaintiff's employment
agreement.

168) Bob Miniger is one of the Balchem Corporation managers who authored a “PIP” imposing

that Plaintiff's Muslim attire be banned from Balchem Corporation’s premises.

27
 

 

Case 7:19-cv-09943-PMH Document 2 Filed 10/25/19 Page 86 of 120

 

169) Bob Miniger also lied to the CEO of Balchem Corporation that Plaintiff had been taking
pictures and shooting videos of Company’s premises and facilities and publicizing them.

170) But when the New York Division of Human Rights asked them to provide evidence of their
accusations against Plaintiff, they failed to provide evidence that Plaintiff had done any such thing
of which they falsely accused Plaintiff.

171) Although the project that Plaintiff developed at Balchem Corporation remained “Active”
as testified under oath by Michael Sestrick in an Affidavit filed in the federal Court, Plaintiff has
re-applied for work at Balchem Corporation and he has opposed the hiring of Plaintiff.

172) Plaintiff has also applied for other science jobs that Balchem Corporation posted on public
website for expertise that Plaintiff has, but he opposed calling Plaintiff for interview and Plaintiff
was not even called for interview.

173) Although Balchem Corporation had spent millions of dollars of money for decades on
efforts by its on scientific staff and on consultants to develop novel encapsulates especially for
ruminant Nutrition, Balchem remained unsuccessful until Plaintiff brought the skills and the
technical know-how and in a relatively short time Plaintiff showed Balchem Corporation how to
make new encapsulates and taught Balchem Scientists the same skills.

174) But once Balchem Corporation and its managets/executives discovered that Plaintiff had
Muslim religious Practices, and that Plaintiff had no intention of abandoning his Muslim religious
practices, Balchem then imposed on Plaintiff a so-called Performance Improvement Plan “PIP” as
a cover up to terminate Plaintiff's employment and to breach Plaintiff's employment agreement.
175) Subsequently acting in their bigotry, dislike, disdain and/or hatred of Plaintiff's Muslim
creed, religion, and the hoodie wearing practices/tradition of Plaintiff's Muslim creed/religion,

Defendants Oenga McComb, Sestrick, Miniger, Kuehner, Larsen, and Harris misused and abused

28
 

 

Case 7:19-cv-09943-PMH Document 2. Filed 10/25/19 Page 87 of 120

of their positions of seniority at Balchem Corporation to lie and to make false reports to Balchem
Corporation about Plaintiff's Job performance, and thereby caused Balchem Corporation to
refuse/fail to blacklist and to refuse/fail to rehire Plaintiff for open positions at Balchem
Corporation.

176) Plaintiff has been unemployed and also applied for jobs including research and
development jobs that Balchem Corporation posted on public website looking for the expertise
that Plaintiff has or which were opened for the advancement of the inventions that Plaintiff
conceptualized and successfully implemented at Balchem before being unlawfully terminated, but
Balchem Corporation failed/refused to rehire and did not even call Plaintiff for interview.

177) Balchem Corporation refused/failed to rehire the Plaintiff although the project that Plaintiff
developed at Balchem Corporation remains “Active” in Balchem Corporation’s project portfolio,
even as recently testified under oath by the CTO of Balchem Corporation, namely Mr. Michael
Sestrick in and Affidavit filed in the federal Court.

178) Balchem Corporation failed/refused to rehire Plaintiff for work at Balchem Corporation
and Balchem because of Plaintiffs Muslim Creed/Religion and because of the Plaintiff's protected
activity against Balchem and its co-defendants for their unlawful ban of Plaintiff s Muslim hoodie
attire and the termination of the Plaintiff's employment.

4) Renee McComb

179) The last information Plaintiff has on Renee McComb is that she is an employee of Balchem
Corporation

180} Renee McComb is a Senior Manager of Human Resources at Balchem Corporation.

181) Balchem Corporation and its co-defendants are currently represented in US District Case
# 7;17-cv-02810-KMK by the attorneys Michael A. Frankel and Rebecca McCloskey of the Law

firm Jackson Lewis P.C. whose offices are at 44 South Broadway, 14'° Floor; White Plains, NY
29
 

 

Case 7:19-cv-09943-PMH Document 2_ Filed 10/25/19 Page 88 of 120

 

 

10601. Tel: 1 914 872 8060 and who informed Plaintiff in the past to serve all papers against the
defendants through Defendants’ attorneys.

182) Plaintiff reported the incidents with Defendant Oenga to her verbally and by e-mail.

183) She did not conduct any meaningful investigation of the incidents, rather she tried to find
information and to devise cover up.

184) Plaintiff also informed her around 08/01/2016 that he was filing an employment
discrimination with the Equal Employment Opportunity Commission “EEOC”.

185) Her additional participation in the employment discrimination acts alleged herein included,
approving that Plaintiff be subject to a Performance Improvement Plan after Plaintiff reported the
incidents during which Defendant Oenga ordered that Plaintiff must stop wearing his Islam Sacred
head-covering-hoodie Muslim attire do work.

186) She also made the decision to suspend Plaintiff from work after Plaintiff took pictures and
submitted to Human resources as evidence that other employees were allowed to bring and wear
their hoodies at work, while Plaintiff’s had been banned from the company.

187) She stated that she was suspending Plaintiff in order to investigate whether Plaintiff might
have taken more pictures showing evidence of employment discrimination.

188) She also made the decision or supported the decision to terminate Plaintiffs employment.
189) She called Plaintiff on 08/22/2016 on Plaintiff’s smart phone to inform Plaintiff along with
Bob Miniger that PlaintifP's employment was terminated.

190) Plaintiff's employment agreement with Balchem Corporation made written provisions that
upon meeting “key performance objectives”, Plaintiff was eligible for “an increase” on “salary”

and Renee McComb was aware that Plaintiff had met and even exceeded Key Performance

30
 

 

Case 7:19-cv-09943-PMH Document 2_ Filed 10/25/19 Page 89 of 120

 

Objectives by developing a whole new class of encapsulates, something that no Balchem
Corporation’s scientist was ever able to do..

191) Plaintiff's employment agreement negotiations with Balchem Corporation also made some
verbal provisions that should Plaintiff meet key performance objectives and that should Plaintiff
develop patented technologies/processes or products, Plaintiff will be rewarded financially with
substantial amount of pay bonuses commensurate with the potential and value of the inventions
and that the company will open a laboratory for Plaintiff where Plaintiff will be able to establish
himself for the rest of his industry career.

192) Renee McComb was member of the team that interviewed Plaintiff and negotiated the
written and verbal terms of employment with Plaintiff.

193) The written and verbal negotiations and agreements were reached with former Balchem
Corporation’s Chief Science Officer named Dr. Bob Dull, with the participation of Renee
McComb (Senior Manger HR), Bob Miniger (VP of Human Resources), Defendant Oenga (Senior
Manager Analytical Laboratory).

194} Renee McComb knew that Plaintiff indeed met and even exceeded key performance
objectives during his tenure at Balchem Corporation, including the following as can be
summarized or inferred from papers recently filed in this Court by Defendant Balchem Corporation
and its Chief Technology Officer Michael Sestrick (See [Case 7:17-CV-02810-KMK] ECF
Document # 12 ; [Case 7:17-CV-02810-KMK] ECF Document # 11-7).

195) In spite of the fact that Plaintiff had met and exceeded the key performance objectives for
which he was hired by Balchem Corporation, not only did Balchem Corporation breached the
employment agreement by refusing to provide the increase as stipulated in the written and verbal

agreements, but Balchem Corporation’s Managers and executives subsequently went as far as

31
 

 

Case 7:19-cv-09943-PMH Document 2 Filed 10/25/19 Page 90 of 120

 

 

libeling and defaming Plaintiff to the New York Division of Human Rights and the EEOC on the
dates of 10/10/2016 and 02/26/2018 by writing that “Balchem Corporation Terminated Plaintiff
because of continued and ongoing performance failures”.

196) Renee McComb is one of the Balchem Corporation managers who came together to agree
on the libel and the defamation statements to write against Plaintiff to the Regional Director of the
Division of Human Rights on 10/06/2016.

197) In addition to the profession-based libel and defamation, Renee McComb also agreed with
other Balchem Managers to libel and to defame Plaintiff's moral character and work ethics, all of
which can now be easily debunked by recent Court filings and Affidavit from Balchem
Corporation and from his Chief Technology Officer (See [Case 7:17-CV-02810-KMK] ECF
Document # 12).

198) The Defamation that Renee McComb took part in wrote to the New York Division of
Human Rights and to the EEOC on the dates of 10/10/2016 and 02/26/2018, falsely accused
Plaintiff of having taken pictures and publicizing sensitive laboratory information.

199) Renee McComb knew that Although Balchem Corporation had spent millions of dollars of
money for decades on efforts by its on scientific staff and on consultants to develop novel
encapsulates, Balchem remained unsuccessful until Plaintiff brought the skills and the technical
know-how and in a relatively short time, Plaintiff showed Balchem Corporation how to make new
encapsulates and taught Balchem Scientists the same skills.

200) But once Renee McComb discovered that Plaintiff had Muslim religious Practices, and that
Plaintiff had no intention of abandoning his Muslim religious practices, Bob Miniger then

advocated and/or supported imposing on Plaintiff a so-called Performance Improvement Plan

32
 

 

Case 7:19-cv-09943-PMH Document 2_ Filed 10/25/19 Page 91 of 120

 

“PIP” as a cover up to terminate Plaintiff's employment and to breach Plaintiff's employment
agreement.

201) Renee McComb is one of the Balchem Corporation managers who authored a “PIP”
imposing that Plaintiff's Muslim attire be banned from Balchem Corporation’s premises.

202) Renee McComb also lied to the CEO of Balchem Corporation that Plaintiff had been taking
pictures and shooting videos of Company’s premises and facilities and publicizing them.

203) But when the New York Division of Human Rights asked them to provide evidence of their
accusations against Plaintiff, they failed to provide evidence that Plaintiff had done any such thing
of which they falsely accused Plaintiff.

204) Although Balchem Corporation had spent millions of dollars of money for decades on
efforts by its on scientific staff and on consultants to develop novel encapsulates especially for
ruminant Nutrition, Balchem remained unsuccessful until Plaintiff brought the skills and the
technical know-how and in a relatively short time Plaintiff showed Balchem Corporation how to
make new encapsulates and taught Balchem Scientists the same skills.

205) But once Balchem Corporation and its managers/executives discovered that Plaintiff had
Muslim religious Practices, and that Plaintiff had no intention of abandoning his Muslim religious
practices, Balchem then imposed on Plaintiff a so-called Performance Improvement Plan “PIP” as
a cover up to terminate Plaintiff's employment and to breach Plaintiff's employment agreement.
206) Subsequently acting in their bigotry, dislike, disdain and/or hatred of Plaintiff's Muslim
creed, religion, and the hoodie wearing practices/tradition of Plaintiff's Muslim creed/religion,
Defendants Oenga McComb, Sestrick, Miniger, Kuehner, Larsen, and Harris misused and abused
of their positions of seniority at Balchem Corporation to lie and to make false reports to Balchem

Corporation about Plaintiffs Job performance, and thereby caused Balchem Corporation to

33
 

 

Case 7:19-cv-09943-PMH Document 2 Filed 10/25/19 Page 92 of 120

refuse/fail to blacklist and to refuse/fail to rehire Plaintiff for open positions at Balchem
Corporation.

207) Plaintiff has been unemployed and also applied for jobs including research and
development jobs that Balchem Corporation posted on public website looking for the expertise
that Plaintiff has or which were opened for the advancement of the inventions that Plaintiff
conceptualized and successfully implemented at Balchem before being unlawfully terminated, but
Balchem Corporation failed/refused to rehire and did not even call Plaintiff for interview.

208) Balchem Corporation refused/failed to rehire the Plaintiff although the project that Plaintiff
developed at Balchem Corporation remains “Active” in Balchem Corporation’s project portfolio,
even as recently testified under oath by the CTO of Balchem Corporation, namely Mr. Michael
Sestrick in and Affidavit filed in the federal Court.

209) Balchem Corporation failed/refused to rehire Plaintiff for work at Balchem Corporation
and Balchem because of Plaintiff's Muslim Creed/Religion and because of the Plaintiff's protected
activity against Balchem and its co-defendants for their unlawful ban of Plaintiff's Muslim hoodie
attire and the termination of the Plaintiff's employment.

5) Theodore Harris aka Ted Harris, CEO, Balchem Corporation

210) = The last information Plaintiff has on Defendant Theodore Harris is that he is an employee
of Balchem Corporation, working as CEO, executive.

211) Theodore Harris Joined Balchem Corporation shortly after Plaintiff, within two or three
months.

212) Balchem Corporation and its co-defendants are currently represented in US District Case
# 7:17-cv-02810-KMK by the attorneys Michael A. Frankel and Rebecca McCloskey of the Law

firm Jackson Lewis P.C. whose offices are at 44 South Broadway, 14" Floor; White Plains, NY

34
 

_Case 7:19-cv-09943-PMH Document 2 _ Filed 10/25/19 Page 93 of 120

 

 

10601. Tel: 1 914 872 8060 and who informed Plaintiff in the past to serve all papers against the
defendants through Defendants’ attorneys.

213) Plaintiff's complaint and grievances about employment discrimination was reported to him
by Balchem Corporation’s Human Resources Managers.

214) He held several meetings with the Human Resources Managers and with the R&D
managers about Plaintiff's complaint of discrimination.

215) But he did not conduct or Order any meaningful investigation of the incidents, rather he
tried to find information and to devise cover up.

216) He was also informed by Balchem Corporation’s Human Resources that Plaintiff had filed
an employment discrimination with the Equal Employment Opportunity Commission “EEOC”
and the New York Division on Human Rights.

217) His additional participation in the employment discrimination acts alleged herein included,
approving that Plaintiff be subject to a Performance Improvement Plan after Plaintiff reported the
incidents during which Defendant Oenga ordered that Plaintiff must stop wearing his Islam Sacred
head-covering-hoodie Muslim attire do work.

218) He also made the decision or supported the to suspend Plaintiff from work after Plaintiff
took pictures and submitted to Human resources as evidence that other employees were allowed
to bring and wear their hoodies at work, while Plaintiff's had been banned from the company.
219) He ordered or supported the decision that Plaintiff be suspended from work in order for
them to investigate whether Plaintiff might have taken more pictures showing evidence of
employment discrimination.

220) More specifically he intended to order that Plaintiff's laptop be searched and that any such

evidence found on plaintiff's laptop be destroyed.

35
7:19-cv-09943-PMH Document 2_ Filed 10/25/19 Page 94 of 120 _

221) He also made the decision or supported the decision to terminate Plaintiff's employment.
222) He made the decision or supported the decision that Plaintiff be called on his smart phone
on 08/22/2016 by with Bob Miniger and Renee McComb to inform Plaintiff that his employment
was terminated,
223) ~ Plaintiff's employment agreement with Balchem Corporation made written provisions that
upon meeting “key performance objectives”, Plaintiff was eligible for “an increase” on “salary”
and Theodore Harris was aware that Plaintiff had met and even exceeded Key Performance
Objectives by developing a whole new class of encapsulates, something that no Balchem
Corporation’s scientist was ever able to do.
224) He did not conduct any meaningful investigation of the incidents, rather she tried to find
information and to devise cover up.

225) He was also informed that Plaintiff had filed an employment discrimination with the Equal
Employment Opportunity Commission “EEOC”.
226) His additional participation in the employment discrimination acts alleged herein included,
approving that Plaintiff be subject to a Performance Improvement Plan after Plaintiff reported the
incidents during which Defendant Oenga ordered that Plaintiff must stop wearing his Islam Sacred
head-covering-hoodie Muslim attire do work.
227) He also made the decision to suspend or approved the Decision that Plaintiff be suspended
from work after Plaintiff took pictures with his smart phone and submitted the same to Human
resources as evidence that other employees were allowed to bring and wear their hoodies at work,

while Plaintiff's had been banned from the company.

36
 

 

Case 7:19-cv-09943-PMH_ Document 2 Filed 10/25/19 Page 95 of 120

228) He ordered or supported the decision that plaintiff must be suspended in order for them to
further investigate whether Plaintiff might have taken more pictures showing evidence of
employment discrimination.

229) He also Ordered or supported the decision to terminate Plaintiffs employment.

230) He also Ordered or supported the decision to call Plaintiff on 08/22/2016 to inform Bob
Miniger and Renee McComb must call Plaintiff on his smart phone to inform Plaintiff that
Plaintiff's employment was terminated.

231} Plaintiff's employment agreement with Balchem Corporation made written provisions that
upon meeting “key performance objectives”, Plaintiff was eligible for ‘‘an increase” on “salary”
and Theodore Harris was aware that Plaintiff had met and even exceeded Key Performance
Objectives by developing a whole new class of encapsulates, something that no Balchem
Corporation’s scientist was ever able to do..

232) Plaintiff's employment agreement negotiations with Balchem Corporation also made some
verbal provisions that should Plaintiff meet key performance objectives and that should Plaintiff
develop patented technologies/processes or products, Plaintiff will be rewarded financially with
substantial amount of pay bonuses commensurate with the potential and value of the inventions
and that the company will open a laboratory for Plaintiff where Plaintiff will be able to establish
himself for the rest of his industry career.

233) The written and verbal negotiations and agreements were reached with former Balchem
Corporation’s Chief Science Officer named Dr. Bob Dull, with the participation of Renee
McComb (Senior Manger HR), Bob Miniger (VP of Human Resources), Defendant Oenga (Senior

Manager Analytical Laboratory)

37
 

 

_Case 7:19-cv-09943-PMH Document 2 Filed 10/25/19 Page 96 of 120

234) Theodore Harris knew that Plaintiff indeed met and even exceeded key performance
objectives during his tenure at Balchem Corporation, including the following as can be
summarized or inferred from papers recently filed in this Court by Defendant Balchem Corporation
and its Chief Technology Officer Michael Sestrick (See [Case 7:17-CV-02810-KMK] ECF
Document # 12).

235) In spite of the fact that Plaintiff had met and exceeded the key performance objectives for
which he was hired by Balchem Corporation, not only did Balchem Corporation breached the
employment agreement by refusing to provide the increase as stipulated in the written and verbal
agreements, but Balchem Corporation’s Managers and executives subsequently went as far as
libeling and defaming Plaintiff to the New York Division of Human Rights and the EEOC on the
dates of 10/10/2016 and 02/26/2018 by writing that “Balchem Corporation Terminated Plaintiff
because of continued and ongoing performance failures”.

236) Theodore Harris is one of the Balchem Corporation managers who came together to agree
on the libel and the defamation statements to write against Plaintiff to the Regional Director of the
Division of Human Rights on 10/06/2016.

237) In addition to the profession-based libel and defamation, Theodore Harris also agreed with
other Balchem Managers to libel and to defame Plaintiff's moral character and work ethics, all of
which can now be easily debunked by recent Court filings and Affidavit from Balchem
Corporation and from his Chief Technology Officer (See [Case 7:17-CV-02810-KMK] ECF
Document # 12).

238) The Defamation that Theodore Harris took part in wrote to the New York Division of
Human Rights and to the EEOC on the dates of 10/10/2016 and 02/26/2018, falsely accused

Plaintiff of having taken pictures and publicizing sensitive laboratory information.

38
 

 

Case 7:19-cv-09943-PMH Document 2 Filed 10/25/19 Page 97 of 120

239) Theodore Harris knew that Although Balchem Corporation had spent millions of dollars of
money for decades on efforts by its on scientific staff and on consultants to develop novel
encapsulates, Balchem remained unsuccessful until Plaintiff brought the skills and the technical
know-how and in a relatively short time, Plaintiff showed Balchem Corporation how to make new
encapsulates and taught Balchem Scientists the same skills.

240) But once Theodore Harris discovered that Plaintiff had Muslim religious Practices, and
that Plaintiff had no intention of abandoning his Muslim religious practices, Theodore Harris then
advocated and/or supported imposing on Plaintiff a so-called Performance Improvement Plan
“PIP” as a cover up to terminate Plaintiff's employment and to breach Plaintiff's employment
agreement.

241) Theodore Harris is one of the Balchem Corporation managers who authored a “PIP”
imposing that Plaintiff's Muslim attire be banned from Balchem Corporation’s premises.

242) Theodore Harris also lied to Balchem Corporation that Plaintiff had been taking pictures
and shooting videos of Company’s premises and facilities and publicizing them.

243) But when the New York Division of Human Rights asked them to provide evidence of their
accusations against Plaintiff, they failed to provide evidence that Plaintiff had done any such thing
of which they falsely accused Plaintiff.

244) Although the project that Plaintiff developed at Balchem Corporation remained “Active”
as testified under oath by Michael Sestrick in an Affidavit filed in the federal Court, Plaintiff has
re-applied for work at Balchem Corporation and he has opposed the hiring of Plaintiff.

245) Plaintiff has also applied for other science jobs that Balchem Corporation posted on public
website for expertise that Plaintiff has, but he opposed calling Plaintiff for interview and Plaintiff

was not even called for interview.

39
 

 

_Case 7:19-cv-09943-PMH Document 2 Filed 10/25/19 Page 98 of 120

246) Although Balchem Corporation had spent millions of dollars of money for decades on
efforts by its on scientific staff and on consultants to develop novel encapsulates especially for
ruminant Nutrition, Balchem remained unsuccessful until Plaintiff brought the skills and the
technical know-how and in a relatively short time Plaintiff showed Balchem Corporation how to
make new encapsulates and taught Balchem Scientists the same skills.

247) But once Balchem Corporation and its managers/executives discovered that Plaintiff had
Muslim religious Practices, and that Plaintiff had no intention of abandoning his Muslim religious
practices, Balchem then imposed on Plaintiff a so-called Performance Improvement Plan “PIP” as
a cover up to terminate Plaintiff's employment and to breach Plaintiffs employment agreement.
248) Subsequently acting in their bigotry, dislike, disdain and/or hatred of Plaintiff's Muslim
creed, religion, and the hoodie wearing practices/tradition of Plaintiff's Muslim creed/religion,
Defendants Oenga McComb, Sestrick, Miniger, Kuehner, Larsen, and Harris misused and abused
of their positions of seniority at Balchem Corporation to lie and to make false reports to Balchem
Corporation about Plaintiff's Job performance, and thereby caused Balchem Corporation to
refuse/fail to blacklist and to refuse/fail to rehire Plaintiff for open positions at Balchem
Corporation.

249) Plaintiff has been unemployed and also applied for jobs including research and
development jobs that Balchem Corporation posted on public website looking for the expertise
that Plaintiff has or which were opened for the advancement of the inventions that Plaintiff
conceptualized and successfully implemented at Balchem before being unlawfully terminated, but
Balchem Corporation failed/refused to rehire and did not even call Plaintiff for interview.

250) Balchem Corporation refused/failed to rehire the Plaintiff although the project that Plaintiff

developed at Balchem Corporation remains “Active” in Balchem Corporation’s project portfolio,

40
 

 

Case 7:19-cv-09943-PMH Document2 Filed 10/25/19 Page 99 of 120

even as recently testified under oath by the CTO of Balchem Corporation, namely Mr. Michael
Sestrick in and Affidavit filed in the federal Court.

251) Balchem Corporation failed/refused to rehire Plaintiff for work at Balchem Corporation
and Balchem because of Plaintiff's Muslim Creed/Religion and because of the Plaintiff's protected
activity against Balchem and its co-defendants for their unlawful ban of Plaintiff's Muslim hoodie
attire and the termination of the Plaintiff's employment.

6) John Kuehner, VP, Balchem Corporation

252) The last information Plaintiff has on Defendant John Kuehner is that he is an employee of
Balchem Corporation, working as VP of R&D and Operations.

253) Balchem Corporation and its co-defendants are currently represented in US District Case
# 7:17-cv-02810-KMK by the attorneys Michael A. Frankel and Rebecca McCloskey of the Law
firm Jackson Lewis P.C. whose offices are at 44 South Broadway, 14" Floor; White Plains, NY
10601. Tel: 1 914 872 8060 and who informed Plaintiff in the past to serve all papers against the
defendants through Defendants’ attorneys.

254) Plaintiff's complaint and grievances about employment discrimination was reported to him
by Balchem Corporation’s Human Resources Managers.

255) He held several meetings with the Human Resources Managers and with the R&D
managers about Plaintiff's complaint of discrimination.

256) But he did not conduct or Order any meaningful investigation of the incidents, rather he
tried to find information and to devise cover up.

257) He was also informed by Balchem Corporation’s Human Resources that Plaintiff had filed
an employment discrimination with the Equal Employment Opportunity Commission “EEOC”

and the New York Division on Human Rights.

41
 

 

'-Q

ase 7:19-cv-09943-PMH Document 2 _ Filed 10/25/19 Page 100 of 120

 

1

258) His additional participation in the employment discrimination acts alleged herein included,
approving that Plaintiff be subject to a Performance Improvement Plan after Plaintiff reported the
incidents during which Defendant Oenga ordered that Plaintiff must stop wearing his Islam Sacred
head-covering-hoodie Muslim attire do work.

259) He also made the decision or supported the to suspend Plaintiff from work after Plaintiff
took pictures and submitted to Human resources as evidence that other employees were allowed
to bring and wear their hoodies at work, while Plaintiffs had been banned from the company.
260) He ordered or supported the decision that Plaintiff be suspended from work in order for
them to investigate whether Plaintiff might have taken more pictures showing evidence of
employment discrimination.

261) More specifically he intended to order that Plaintiffs laptop be searched and that any such
evidence found on plaintiff's laptop be destroyed.

262) He also made the decision or supported the decision to terminate Plaintiffs employment.
263) He made the decision or supported the decision that Plaintiff be called on his smart phone
on 08/22/2016 by with Bob Miniger and Renee McComb to inform Plaintiff that his employment
was terminated.

264) Plaintiff's employment agreement with Balchem Corporation made written provisions that
upon meeting “key performance objectives”, Plaintiff was eligible for “an increase” on “salary”
and John Kuehner was aware that Plaintiff had met and even exceeded Key Performance
Objectives by developing a whole new class of encapsulates, something that no Balchem
Corporation’s scientist was ever able to do.

265) He did not conduct any meaningful investigation of the incidents, rather she tried to find

information and to devise cover up.

42
 

 

Case 7:19-cv-09943-PMH Document 2_ Filed 10/25/19 Page 101 of 120

266) He was also informed that Plaintiff had filed an employment discrimination with the Equal
Employment Opportunity Commission “EEOC”.

267) His additional participation in the employment discrimination acts alleged herein included,
approving that Plaintiff be subject to a Performance Improvement Plan after Plaintiff reported the
incidents during which Defendant Oenga ordered that Plaintiff must stop wearing his Islam Sacred
head-covering-hoodie Muslim attire do work.

268) He also made the decision to suspend or approved the Decision that Plaintiff be suspended
from work after Plaintiff took pictures with his smart phone and submitted the same to Human
resources as evidence that other employees were allowed to bring and wear their hoodies at work,
while Plaintiffs had been banned from the company.

269) He ordered or supported the decision that plaintiff must be suspended in order for them to
further investigate whether Plaintiff might have taken more pictures showing evidence of
employment discrimination.

270) More specifically he intended to order that Plaintiff's laptop be searched and that any such
evidence found on plaintiff's laptop be destroyed.

271) He also Ordered or supported the decision to terminate Plaintiff's employment.

272) He also Ordered or supported the decision to call Plaintiff on 08/22/2016 to inform Bob
Miniger and Renee McComb must call Plaintiff on his smart phone to inform Plaintiff that
Plaintiff's employment was terminated.

273) Plaintiff's employment agreement with Balchem Corporation made written provisions that
upon meeting “key performance objectives”, Plaintiff was eligible for “an increase” on “salary”

and John Kuehner was aware that Plaintiff had met and even exceeded Key Performance

43
Leanne
Case 7:19-cv-09943-PMH Document 2 Filed 10/25/19 Page 102 of 120

 

Objectives by developing a whole new class of encapsulates, something that no Balchem
Corporation’s scientist was ever able to do..

274) Plaintiff's employment agreement negotiations with Balchem Corporation also made some
verbal provisions that should Plaintiff meet key performance objectives and that should Plaintiff
develop patented technologies/processes or products, Plaintiff will be rewarded financially with
substantial amount of pay bonuses commensurate with the potential and value of the inventions
and that the company will open a laboratory for Plaintiff where Plaintiff will be able to establish
himself for the rest of his industry career.

275) The written and verbal negotiations and agreements were reached with former Balchem
Corporation’s Chief Science Officer named Dr. Bob Dull, with the participation of Renee
McComb (Senior Manger HR), Bob Miniger (VP of Human Resources), Defendant Oenga (Senior
Manager Analytical Laboratory)

276) John Kuehner knew that Plaintiff indeed met and even exceeded key performance
objectives during his tenure at Balchem Corporation, including the following as can be
summarized or inferred from papers recently filed in this Court by Defendant Balchem Corporation
and its Chief Technology Officer Michael Sestrick(See [Case 7:17-CV-02810-KMK] ECF
Document # 12 ; [Case 7:17-CV-02810-KMK] ECF Document # 11-7).

277) Inspite of the fact that Plaintiff had met and exceeded the key performance objectives for
which he was hired by Balchem Corporation, not only did Balchem Corporation breached the
employment agreement by refusing to provide the increase as stipulated in the written and verbal
agreements, but Balchem Corporation’s Managers and executives subsequently went as far as

libeling and defaming Plaintiff to the New York Division of Human Rights and the EEOC on the

44
 

 

Case 7:19-cv-09943-PMH Document 2 Filed 10/25/19 Page 103 of 120

 

dates of 10/10/2016 and 02/26/2018 by writing that “Balchem Corporation Terminated Plaintiff
because of continued and ongoing performance failures”.

278) John Kuehner is one of the Balchem Corporation managers who came together to agree on
the libel and the defamation statements to write against Plaintiff to the Regional Director of the
Division of Human Rights on 10/06/2016.

279) In addition to the profession-based libel and defamation, John Kuchner also agreed with
other Balchem Managers to libel and to defame Plaintiff's moral character and work ethics, all of
which can now be easily debunked by recent Court filings and Affidavit from Balchem
Corporation and from his Chief Technology Officer (See [Case 7:17-CV-02810-KMK] ECF
Document # 12).

280) The Defamation that John Kuehner took part in wrote to the New York Division of Human
Rights and to the EEOC on the dates of 10/10/2016 and 02/26/2018, falsely accused Plaintiff of
having taken pictures and publicizing sensitive laboratory information.

281) John Kuehner knew that Although Balchem Corporation had spent millions of dollars of
money for decades on efforts by its on scientific staff and on consultants to develop novel
encapsulates, Balchem remained unsuccessful until Plaintiff brought the skills and the technical
know-how and in a relatively short time, Plaintiff showed Balchem Corporation how to make new
encapsulates and taught Balchem Scientists the same skills.

282) But once John Kuehner discovered that Plaintiff had Muslim religious Practices, and that
Plaintiff had no intention of abandoning his Muslim religious practices, John Kuehner then
advocated and/or supported imposing on Plaintiff a so-called Performance Improvement Plan
“PIP” as a cover up to terminate Plaintiff's employment and to breach Plaintiff's employment

agreement.

45
 

 

Case 7:19-cv-09943-PMH Document 2 Filed 10/25/19 Page 104 of 120

283) John Kuehner is one of the Balchem Corporation managers who authored a “PIP” imposing
| that Plaintiff's Muslim attire be banned from Balchem Corporation’s premises.

284) John Kuehner also lied to Balchem Corporation and to the CEO of Balchem Corporatton
that Plaintiff had been taking pictures and shooting videos of Company’s premises and facilities
and publicizing them.

285) But when the New York Division of Human Rights asked them to provide evidence of their
accusations against Plaintiff, they failed to provide evidence that Plaintiff had done any such thing
of which they falsely accused Plaintiff.

286) Although the project that Plaintiff developed at Balchem Corporation remained “Active”
as testified under oath by Michael Sestrick in an Affidavit filed in the federal Court, Plaintiff has
re-applied for work at Balchem Corporation and he has opposed the hiring of Plaintiff.

287) Plaintiff has also applied for other science jobs that Balchem Corporation posted on public
website for expertise that Plaintiff has, but he opposed calling Plaintiff for interview and Plaintiff
was not even called for interview.

288) Although Balchem Corporation had spent millions of dollars of money for decades on
efforts by its on scientific staff and on consultants to develop novel encapsulates especially for
Tuminant Nutrition, Balchem remained unsuccessful until Plaintiff brought the skills and the
technical know-how and in a relatively short time Plaintiff showed Balchem Corporation how to
make new encapsulates and taught Balchem Scientists the same skills.

289) But once Balchem Corporation and its managers/executives discovered that Plaintiff had
Muslim religious Practices, and that Plaintiff had no intention of abandoning his Muslim religious
practices, Balchem then imposed on Plaintiff a so-called Performance Improvement Plan “PIP” as

a cover up to terminate Plaintiffs employment and to breach Plaintiff's employment agreement.

46
 

 

Case 7:19-cv-09943-PMH Document 2 _ Filed 10/25/19 Page 105 of 120

 

 

290) Subsequently acting in their bigotry, dislike, disdain and/or hatred of Plaintiff's Muslim
creed, religion, and the hoodie wearing practices/tradition of Plaintiff's Muslim creed/religion,
Defendants Oenga McComb, Sestrick, Miniger, Kuehner, Larsen, and Harris misused and abused
of their positions of seniority at Balchem Corporation to lie and to make false reports to Balchem
Corporation about Plaintiff's Job performance, and thereby caused Balchem Corporation to
refuse/fail to blacklist and to refuse/fail to rehire Plaintiff for open positions at Balchem
Corporation.

291) ~=Plaintiff has been unemployed and also applied for jobs including research and
development jobs that Balchem Corporation posted on public website looking for the expertise
that Plaintiff has or which were opened for the advancement of the inventions that Plaintiff
conceptualized and successfully implemented at Balchem before being unlawfully terminated, but
Balchem Corporation failed/refused to rehire and did not even call Plaintiff for interview.

292) Balchem Corporation refused/failed to rehire the Plaintiff although the project that Plaintiff
developed at Balchem Corporation remains “Active” in Balchem Corporation’s project portfolio,
even as recently testified under oath by the CTO of Balchem Corporation, namely Mr. Michael
Sestrick in and Affidavit filed in the federal Court.

293) Balchem Corporation failed/refused to rehire Plaintiff for work at Balchem Corporation
and Balchem because of Plaintiff's Muslim Creed/Religion and because of the Plaintiff s protected
activity against Balchem and its co-defendants for their unlawful ban of Plaintiff's Muslim hoodie
attire and the termination of the Plaintiff's employment.

7) Travis Larsen

294) ~The last information Plaintiff has on Defendant Travis Larsen is that he is an employee of
Balchem Corporation, working in Balchem Corporation’s regulatory Group and providing legal

counsel internally in the Company

47
 

 

_. Case 7:19-cv-09943-PMH Document 2 Filed 10/25/19 Page 106 of 120

295) Balchem Corporation and its co-defendants are currently represented in US District Case
# 7:17-cv-02810-KMK by the attorneys Michael A. Frankel and Rebecca McCloskey of the Law
firm Jackson Lewis P.C. whose offices are at 44 South Broadway, 14 Floor; White Plains, NY
10601. Tel: 1 914 872 8060 and who informed Plaintiff in the past to serve all papers against the
defendants through Defendants’ attorneys.

296) Plaintiffs complaint and grievances about employment discrimination was reported to him
by Balchem Corporation’s Human Resources Managers.

297) He held several meetings with the Human Resources Managers and with the R&D
managers about Plaintiff's complaint of discrimination.

298) But he did not conduct or Order any meaningful investigation of the incidents, rather he
tried to find information and to devise cover up.

299) He was also informed by Balchem Corporation’s Human Resources that Plaintiff had filed
an employment discrimination with the Equal Employment Opportunity Commission “EEOC”
and the New York Division on Human Rights.

300) His additional participation in the employment discrimination acts alleged herein included,
approving that Plaintiff be subject to a Performance Improvement Plan after Plaintiff reported the
incidents during which Defendant Oenga ordered that Plaintiff must stop wearing his Islam Sacred
head-covering-hoodie Muslim attire do work.

301) He also made the decision or supported the to suspend Plaintiff from work after Plaintiff
took pictures and submitted to Human resources as evidence that other employees were allowed

to bring and wear their hoodies at work, while Plaintiff's had been banned from the company.

48
 

 

302) He ordered or supported the decision that Plaintiff be suspended from work in order for
them to investigate whether Plaintiff might have taken more pictures showing evidence of
employment discrimination.

303) He also made the decision or supported the decision to terminate Plaintiff's employment.
304) He made the decision or supported the decision that Plaintiff be called on his smart phone
on 08/22/2016 by with Bob Miniger and Renee McComb to inform Plaintiff that his employment
was terminated.

305) = Plaintiff's employment agreement with Balchem Corporation made written provisions that
upon meeting “key performance objectives”, Plaintiff was eligible for “an increase” on “salary”
and John Kuehner was aware that Plaintiff had met and even exceeded Key Performance
Objectives by developing a whole new class of encapsulates, something that no Balchem
Corporation’s scientist was ever able to do..

306) He did not conduct any meaningful investigation of the incidents, rather she tried to find
information and to devise cover up.

307) He was also informed that Plaintiff had filed an employment discrimination with the Equal
Employment Opportunity Commission “EEOC”.

308) His additional participation in the employment discrimination acts alleged herein included,
approving that Plaintiff be subject to a Performance Improvement Plan after Plaintiff reported the
incidents during which Defendant Oenga ordered that Plaintiff must stop wearing his Islam Sacred
head-covering-hoodie Muslim attire do work.

309) He also made the decision to suspend or approved the Decision that Plaintiff be suspended

from work after Plaintiff took pictures with his smart phone and submitted the same to Human

49
 

 

Case 7:19-cv-09943-PMH Document 2 Filed 10/25/19 Page 108 of 120

 

resources as evidence that other employees were allowed to bring and wear their hoodies at work,
while Plaintiff's had been banned from the company.

310) He ordered or supported the decision that plaintiff must be suspended in order for them to
further investigate whether Plaintiff might have taken more pictures showing evidence of
employment discrimination.

311) More specifically he intended to order that Plaintiff's laptop be searched and that any such
evidence found on plaintiff's laptop be destroyed.

312) He also Ordered or supported the decision to terminate Plaintiff's employment.

313) He also Ordered or supported the decision to call Plaintiff on 08/22/2016 to inform Bob
Miniger and Renee McComb must cali Plaintiff on his smart phone to inform Plaintiff that
Plaintiff's employment was terminated.

314) Plaintiff's employment agreement with Balchem Corporation made written provisions that
upon meeting “key performance objectives”, Plaintiff was eligible for “an increase” on “salary”
and Travis Larsen was aware that Plaintiff had met and even exceeded Key Performance
Objectives by developing a whole new class of encapsulates, something that no Balchem
Corporation’s scientist was ever able to do..

315) Plaintiff's employment agreement negotiations with Balchem Corporation also made some
verbal provisions that should Plaintiff meet key performance objectives and that should Plaintiff
develop patented technologies/processes or products, Plaintiff will be rewarded financially with
substantial amount of pay bonuses commensurate with the potential and value of the inventions
and that the company will open a laboratory for Plaintiff where Plaintiff will be able to establish

himself for the rest of his industry career.

50
 

 

_ Case 7:19-cv-09943-PMH Document 2 Filed 10/25/19 Page 109 of 120

316) The written and verbal negotiations and agreements were reached with former Balchem
Corporation’s Chief Science Officer named Dr. Bob Dull, with the participation of Renee
McComb (Senior Manger HR), Bob Miniger (VP of Human Resources), Defendant Oenga (Senior
Manager Analytical Laboratory)

317) Travis Larsen knew that Plaintiff indeed met and even exceeded key performance
objectives during his tenure at Balchem Corporation, including the following as can be
summarized or inferred from papers recently filed in this Court by Defendant Balchem Corporation
and its Chief Technology Officer Michael Sestrick (See [Case 7:17-CV-02810-KMK] ECF
Document # 12 ; [Case 7:17-CV-02810-KMK] ECF Document # 11-7):

318) In spite of the fact that Plaintiff had met and exceeded the key performance objectives for
which he was hired by Balchem Corporation, not only did Balchem Corporation breached the
employment agreement by refusing to provide the increase as stipulated in the written and verbal
agreements, but Balchem Corporation’s Managers and executives subsequently went as far as
libeling and defaming Plaintiff to the New York Division of Human Rights and the EEOC on the
dates of 10/10/2016 and 02/26/2018 by writing that “Balchem Corporation Terminated Plaintiff
because of continued and ongoing performance failures”.

319) Travis Larsen is one of the Balchem Corporation managers who came together to agree on
the libel and the defamation statements to write against Plaintiff to the Regional Director of the
Division of Human Rights on 10/06/2016.

320) In addition to the profession-based libel and defamation, Travis Larsen also agreed with
other Balchem Managers to libel and to defame Plaintiffs moral character and work ethics, all of

which can now be easily debunked by recent Court filings and Affidavit from Balchem

51
 

 

Case 7:19-cv-09943-PMH Document 2 Filed 10/25/19 Page 110 of 120

Corporation and from his Chief Technology Officer (See [Case 7:17-CV-02810-KMK] ECF
Document # 12).

321) The Defamation that Travis Larsen took part in wrote to the New York Division of Human
Rights and to the EEOC on the dates of 10/10/2016 and 02/26/2018, falsely accused Plaintiff of
having taken pictures and publicizing sensitive laboratory information.

322} Travis Larsen knew that Although Balchem Corporation had spent millions of dollars of
money for decades on efforts by its on scientific staff and on consultants to develop novel
encapsulates, Balchem remained unsuccessful until Plaintiff brought the skills and the technical
know-how and in a relatively short time, Plaintiff showed Balchem Corporation how to make new
encapsulates and taught Balchem Scientists the same skills.

323) But once Travis Larsen discovered that Plaintiff had Muslim religious Practices, and that
Plaintiff had no intention of abandoning his Muslim religious practices, Travis Larsen then
advocated and/or supported imposing on Plaintiff a so-called Performance Improvement Plan
“PIP” as a cover up to terminate Plaintiff's employment and to breach Plaintiff's employment
agreement,

324) Travis Larsen is one of the Balchem Corporation managers who authored a “PIP” imposing
that Plaintiff's Muslim attire be banned from Balchem Corporation’s premises.

325) Travis Larsen also lied to Balchem Corporation and to the CEO of Balchem Corporation
that Plaintiff had been taking pictures and shooting videos of Company’s premises and facilities
and publicizing them.

326) But when the New York Division of Human Rights asked them to provide evidence of their
accusations against Plaintiff, they failed to provide evidence that Plaintiff had done any such thing

of which they falsely accused Plaintiff.

52
 

 

Case 7:19-cv-09943-PMH Document 2 Filed 10/25/19 Page 111 of 120

327) Although the project that Plaintiff developed at Balchem Corporation remained “Active”
as testified under oath by Michael Sestrick in an Affidavit filed in the federal Court, Plaintiff has
re-applied for work at Balchem Corporation and he has opposed the hiring of Plaintiff.

328) Plaintiff has also applied for other science jobs that Balchem Corporation posted on public
website for expertise that Plaintiff has, but he opposed calling Plaintiff for interview and Plaintiff
was not even called for interview.

329) Although Balchem Corporation had spent millions of doliars of money for decades on
efforts by its on scientific staff and on consultants to develop novel encapsulates especially for
ruminant Nutrition, Balchem remained unsuccessful until Plaintiff brought the skills and the
technical know-how and in a relatively short time Plaintiff showed Balchem Corporation how to
make new encapsulates and taught Balchem Scientists the same skills.

330) But once Balchem Corporation and its managers/executives discovered that Plaintiff had
Muslim religious Practices, and that Plaintiff had no intention of abandoning his Muslim religious
practices, Balchem then imposed on Plaintiff a so-called Performance Improvement Plan “PIP” as
a cover up to terminate Plaintiff's employment and to breach Plaintiff's employment agreement.
331) Subsequently acting in their bigotry, dislike, disdain and/or hatred of Plaintiff's Muslim
creed, religion, and the hoodie wearing practices/tradition of Plaintiff's Muslim creed/religion,
Defendants Oenga McComb, Sestrick, Miniger, Kuehner, Larsen, and Harris misused and abused
of their positions of seniority at Balchem Corporation to lie and to make false reports to Balchem
Corporation about Plaintiffs Job performance, and thereby caused Balchem Corporation to
refuse/fail to blacklist and to refuse/fail to rehire Plaintiff for open positions at Balchem

Corporation.

53
 

 

Case 7:19-cv-09943-PMH Document 2 Filed 10/25/19 Page 112 of 120

 

332) Plaintiff has been unemployed and also applied for jobs including research and
development jobs that Balchem Corporation posted on public website looking for the expertise
that Plaintiff has or which were opened for the advancement of the inventions that Plaintiff
conceptualized and successfully implemented at Balchem before being unlawfully terminated, but
Balchem Corporation failed/refused to rehire and did not even call Plaintiff for interview.
333) Balchem Corporation refused/failed to rehire the Plaintiff although the project that Plaintiff
developed at Balchem Corporation remains “Active” in Balchem Corporation’s project portfolio,
even as recently testified under oath by the CTO of Balchem Corporation, namely Mr. Michael
Sestrick in and Affidavit filed in the federal Court.
334) Balchem Corporation failed/refused to rehire Plaintiff for work at Balchem Corporation
and Balchem because of Plaintiffs Muslim Creed/Religion and because of the Plaintiff's protected
activity against Balchem and its co-defendants for their unlawful ban of Plaintiff's Muslim hoodie
attire and the termination of the Plaintiff's employment.

A. Michael Sestrick, Chief Technology Officer (“CTO”), Balchem Corporation
335) The last information Plaintiff has on Defendant Michael Sestrick is that he is an employee
of Balchem Corporation, working as Chief Technology Officer, (“CTO”).
336) This complaint will be served on him at 52 Sunrise Park Road, New Hampton, New York,
10958.
337) Plaintiff's complaint and grievances about employment discrimination was reported to him
by Balchem Corporation’s Human Resources Managers.
338) He held several meetings with the Human Resources Managers and with the R&D

managers about Plaintiff's complaint of discrimination.

54
 

 

Case 7:19-cv-09943-PMH Document 2 Filed 10/25/19 Page 113 of 120

 

339) But he did not conduct or Order any meaningful investigation of the incidents, rather he
tried to find information and to devise cover up.

340) He was also informed by Balchem Corporation’s Human Resources that Plaintiff had filed
an employment discrimination with the Equal Employment Opportunity Commission “EEOC”
and the New York Division on Human Rights.

341) His additional participation in the employment discrimination acts alleged herein included,
approving that Plaintiff be subject to a Performance Improvement Plan after Plaintiff reported the
incidents during which Defendant Oenga ordered that Plaintiff must stop wearing his Islam Sacred
head-covering-hoodie Muslim attire do work.

342) He also made the decision or supported the to suspend Plaintiff from work after Plaintiff
took pictures and submitted to Human resources as evidence that other employees were allowed
to bring and wear their hoodies at work, while Plaintiff's had been banned from the company.
343) He ordered or supported the decision that Plaintiff be suspended from work in order for
them to investigate whether Plaintiff might have taken more pictures showing evidence of
employment discrimination.

344) More specifically he intended to order that Plaintiff's laptop be searched and that any such
evidence found on plaintiff's laptop be destroyed.

345) He also made the decision or supported the decision to terminate Plaintiff's employment.
346) He made the decision or supported the decision that Plaintiff be called on his smart phone
on 08/22/2016 by with Bob Miniger and Renee McComb to inform Plaintiff that his employment

was terminated.

55
 

 

Case 7:19-cv-09943-PMH Document 2 Filed 10/25/19 Page 114 of 120

347) Plaintiff's employment agreement with Balchem Corporation made written provisions that
upon meeting “key performance objectives”, Plaintiff was eligible for “an increase” on “salary”
and Michael Sestrick has been aware that Plaintiff had met Key Performance Objectives.

348) He did not conduct any meaningful investigation of the incidents, rather she tried to find
information and to devise cover up.

349) He was also informed that Plaintiff had filed an employment discrimination with the Equal
Employment Opportunity Commission “EEOC”.

350) His additional participation in the employment discrimination acts alleged herein included,
approving that Plaintiff be subject to a Performance Improvement Plan after Plaintiff reported the
incidents during which Defendant Oenga ordered that Plaintiff must stop wearing his Islam Sacred
head-covering-hoodie Muslim attire do work.

351) He also made the decision to suspend or approved the Decision that Plaintiff be suspended
from work after Plaintiff took pictures with his smart phone and submitted the same to Human
resources as evidence that other employees were allowed to bring and wear their hoodies at work,
while Plaintiffs had been banned from the company.

352) He ordered or supported the decision that plaintiff must be suspended in order for them to
further investigate whether Plaintiff might have taken more pictures showing evidence of
employment discrimination.

353) He also Ordered or supported the decision to terminate Plaintiffs employment.

354) He also Ordered or supported the decision to call Plaintiff on 08/22/2016 to inform Bob
Miniger and Renee McComb must call Plaintiff on his smart phone to inform Plaintiff that

Plaintiff's employment was terminated.

36
 

 

Case 7:19-cv-09943-PMH Document 2 Filed 10/25/19 Page 115 of 120

 

355) Plaintiff's employment agreement with Balchem Corporation made written provisions that
upon meeting “key performance objectives”, Plaintiff was eligible for “an increase” on “salary”
and Michael Sestrick was aware that Plaintiff had met and even exceeded Key Performance
Objectives by developing a whole new class of encapsulates, something that no Balchem
Corporation’s scientist was ever able to do.

356) Plaintiff's employment agreement negotiations with Balchem Corporation also made some
verbal provisions that should Plaintiff meet key performance objectives and that should Plaintiff
develop patented technologies/processes or products, Plaintiff will be rewarded financially with
substantial amount of pay bonuses commensurate with the potential and value of the inventions
and that the company will open a laboratory for Plaintiff where Plaintiff will be able to establish
himself for the rest of his industry career.

357) The written and verbal negotiations and agreements were reached with former Balchem
Corporation’s Chief Science Officer named Dr. Bob Dull, with the participation of Renee
McComb (Senior Manger HR), Bob Miniger (VP of Human Resources), Defendant Oenga (Senior
Manager Analytical Laboratory)

358) Michael Sestrick knew that Plaintiff indeed met and even exceeded key performance
objectives during his tenure at Balchem Corporation, including the following as can be
summatized or inferred from papers recently filed in this Court by Defendant Balchem Corporation
and its Chief Technology Officer Michael Sestrick(See [Case 7:17-CV-02810-KMK] ECF
Document # 12 ; [Case 7:17-CV-02810-KMK] ECF Document # 11-7):

359) In spite of the fact that Plaintiff had met and exceeded the key performance objectives for
which he was hired by Balchem Corporation, not only did Balchem Corporation breached the

employment agreement by refusing to provide the increase as stipulated in the written and verbal

57
 

 

Case 7:19-cv-09943-PMH Document 2 Filed 10/25/19 Page 116 of 120

 

agreements, but Balchem Corporation’s Managers and executives subsequently went as far as
libeling and defaming Plaintiff to the New York Division of Human Rights and the EEOC on the
dates of 10/10/2016 and 02/26/2018 by writing that “Balchem Corporation Terminated Plaintiff
because of continued and ongoing performance failures”.

360) Michael Sestrick is one of the Balchem Corporation managers who came together to agree
on the libel and the defamation statements to write against Plaintiff to the Regional Director of the
Division of Human Rights on 10/06/2016.

361) In addition to the profession-based libel and defamation, Michael Sestrick also agreed with
other Balchem Managers to libel and to defame Plaintiff’s moral character and work ethics, all of
which can now be easily debunked by recent Court filings and Affidavit from Balchem
Corporation and from his Chief Technology Officer (See [Case 7:17-CV-02810-KMK] ECF
Document # 12),

362) The Defamation that Michael Sestrick took part in wrote to the New York Division of
Human Rights and to the EEOC on the dates of 10/10/2016 and 02/26/2018, falsely accused
Plaintiff of having taken pictures and publicizing sensitive laboratory information.

363) Michael Sestrick knew that Although Balchem Corporation had spent millions of dollars
of money for decades on efforts by its on scientific staff and on consultants to develop novel
encapsulates, Balchem remained unsuccessful until Plaintiff brought the skills and the technical
know-how and in a relatively short time, Plaintiff showed Balchem Corporation how to make new
encapsulates and tanght Balchem Scientists the same skills.

364) But once Michael Sestrick discovered that Plaintiff had Muslim religious Practices, and
that Plaintiff had no intention of abandoning his Muslim religious practices, Michael Sestrick then

advocated and/or supported imposing on Plaintiff a so-called Performance Improvement Plan

58
 

 

Case 7:19-cv-09943-PMH Document 2 Filed 10/25/19 Page 117 of 120

 

“PIP” as a cover up to terminate Plaintiff's employment and to breach Plaintiff's employment
agreement.

365) Michael Sestrick is one of the Balchem Corporation managers who authored a “PIP”
imposing that Plaintiff's Muslim attire be banned from Balchem Corporation’s premises.

366) Michael Sestrick also lied to Balchem Corporation and to the CEO of Balchem Corporation
that Plaintiff had been taking pictures and shooting videos of Company’s premises and facilities
and publicizing them.

367) But when the New York Division of Human Rights asked them to provide evidence of their
accusations against Plaintiff, they failed to provide evidence that Plaintiff had done any such thing
of which they falsely accused Plaintiff.

368) Although the project that Plaintiff developed at Balchem Corporation remained “Active”
as testified under oath by Michael Sestrick in an Affidavit filed in the federal Court, Plaintiff has
re-applied for work at Balchem Corporation and he has opposed the hiring of Plaintiff.

369) Plaintiff has also applied for other science jobs that Balchem Corporation posted on public
website for expertise that Plaintiff has, but he opposed calling Plaintiff for interview and Plaintiff
was not even called for interview.

370) Although Balchem Corporation had spent millions of dollars of money for decades on
efforts by its on scientific staff and on consultants to develop novel encapsulates especially for
ruminant Nutrition, Balchem remained unsuccessful until Plaintiff brought the skills and the
technical know-how and in a relatively short time Plaintiff showed Balchem Corporation how to
make new encapsulates and taught Balchem Scientists the same skills.

371) But once Balchem Corporation and its managers/executives discovered that Plaintiff had

Muslim religious Practices, and that Plaintiff had no intention of abandoning his Muslim religious

59
 

 

Case 7:19-cv-09943-PMH Document 2 Filed 10/25/19 Page 118 of 120

 

practices, Balchem then imposed on Plaintiff a so-called Performance Improvement Plan “PIP” as
a cover up to terminate Plaintiffs employment and to breach Plaintiff's employment agreement.
372) Subsequently acting in their bigotry, dislike, disdain and/or hatred of Plaintiff's Muslim
creed, religion, and the hoodie wearing practices/tradition of Plaintiffs Muslim creed/religion,
Defendants Oenga McComb, Sestrick, Miniger, Kuehner, Larsen, and Harris misused and abused
of their positions of seniority at Balchem Corporation to lie and to make false reports to Balchem
Corporation about Plaintiff's Job performance, and thereby caused Balchem Corporation to
refuse/fail to blacklist and to refuse/fail to rehire Plaintiff for open positions at Balchem
Corporation.

373) Plaintiff has been unemployed and also applied for jobs including research and
development jobs that Balchem Corporation posted on public website looking for the expertise
that Plaintiff has or which were opened for the advancement of the inventions that Plaintiff
conceptualized and successfully implemented at Balchem before being unlawfully terminated, but
Balchem Corporation failed/refused to rehire and did not even call Plaintiff for interview.

374) Balchem Corporation refused/failed to rehire the Plaintiff although the project that Plaintiff
developed at Balchem Corporation remains “Active” in Balchem Corporation’s project portfolio,
even as recently testified under oath by the CTO of Balchem Corporation, namely Mr. Michael
Sestrick in and Affidavit filed in the federal Court.

375) Balchem Corporation failed/refused to rehire Plaintiff for work at Balchem Corporation
and Balchem because of Plaintiff s Muslim Creed/Religion and because of the Plaintiff's protected
activity against Balchem and its co-defendants for their unlawful ban of Plaintiff's Muslim hoodie

attire and the termination of the Plaintiff's employment.

60
 

 

Case 7:19-cv-09943-PMH Document 2 Filed 10/25/19 Page 119 of 120

I. SHORT AND PLAIN STATEMENT PURSUANT TO THE FED. CIV. PROC.
RULE 8(a)(1), OF THE GROUNDS FOR THE COURT’S FEDERAL QUESTION
JURISDICTION OVER THE CLAIM OR OVER THE ACTION AND
PROCEDURAL HISTORY AT NEW YORK DIVISION OF HUMAN RIGHTS
(“NY DHR”) AND AT THE EQUAL EMPLOYMENT OPPORTUNITY
COMMISSION (“EEOC”)
376) This action arises under the Equal Employment Opportunity Act Title VII of the Civil
Rights Act of 1964, as amended.
377) On or around the month of May of 2016, as the beginning of the month Scared Ramadan
approached, Plaintiff had been wearing a Sacred head-covering-hoodie Muslim attire to the
laboratory where he worked in New Hampton New York.
378) One day around mid-May 2016, at about noon time, the laboratory Manager Defendant
Oenga, then called Plaintiff from his Office and said to Plaintiff that Plaintiff must stop wearing
his Sacred head-covering-hoodie Muslim attire to work because nobody at Balchem liked to see
it.
379) Plaintiff was surprise and shocked by defendant Oenga but did not make a big issue of the
statement, however Plaintiff continue to wear his Sacred head-covering-hoodie Muslim attire.
380) About two weeks later, on or about May 26, 2016, Plaintiff was savagely outrageously
physically harassed and attacked Plaintiff causing a severe emotional and mental shock and
reaction during a one-on-one weekly meeting in Defendant Oenga’ Office for having continued
to wear his Sacred head-covering-hoodie Muslim attire.
381) Plaintiff then communicated the incident to Human Resources Manager, Renee McComb
and to late Dr. Bob Dull, Former Chief Science Officer of Balchem Corporation, and made a
complaint of Discrimination based on Plaintiffs religion and creed.

382) Plaintiff felt sick after the incident and was so sick that he went to his physician Dr. Strober

and was diagnosed with severe distress resulting from the incidents.

61
 

 

Case 7:19-cv-09943-PMH Document 2 Filed 10/25/19 Page 120 of 120

383) Plaintiff was sick for a week and remained home for a week.

384) Balchem Corporation’s HR then asked Plaintiff to obtain a Physician report of the
diagnosis of his sickness and accordingly Dr. Strober issued one which Plaintiff brought to
Balchem Corporation’s HR.

385) Balchem Corporation’s HR then requested Plaintiff to meet with HR VP Miniger and
during that meeting Plaintiff produced Dr. Strober Report to him.

386) Upon reading Dr. Strober Report, VP Miniger then informed Plaintiff that Balchem was
suspending Plaintiff immediately and that Plaintiff needed to go home to wait for a decision.

387) Plaintiff then returned home and the day after Plaintiff was asked to return to Balchem to
meet with VP Miniger again.

388) Present at the meeting was also defendant Oenga, who also signed on the portions of the
PIP documents that had been identified as being company standard policy applicable to any
employee.

389) Plaintiff then was required by the VP of HR Bob Miniger, along with the R&D Managers
to sign a Performance Improvement Plan and to stop wearing his Sacred head-covering-hoodie
Muslim attire to work or else Plaintiff will not be allowed to return to work and will be terminated
immediately.

390) Plaintiff objected to the said Performance Improvement Plan as they contained several
factually false statements against Plaintiff and also mandated the ban of Plaintiff's Sacred head-
covering-hoodie Muslim attire allegedly because they perceived Plaintiff's Muslim’s hoodie and
the manner of wearing the hoodie as unprofessional.

391) However, plaintiff consented to signing on any requirement of the PIP that reflected

company’s code of conduct.

62
